


Exhibit 10.1

 

[g15602kg01i001.jpg]

 

July 24, 2007

 

 

 

Jim Cruckshank

MathStar

19075 NW Tanasbourne Drive

Hillsboro, Or 97124

 

Dear Mr. Cruckshank:

 

Reference is made to that certain Lease dated June 1, 2005, and as amended
September 23, 2005 by and between MARK TANASBOURNE LLC, an Oregon limited
liability company, Landlord and MATHSTAR, a Minnesota corporation, Tenant.

 

This letter shall serve as an amendment to said Lease and shall change only the
following terms and conditions:

 

PREMISES:

Effective upon substantial completion of the tenant improvements, Suite 290, an
area of approximately 2,360 rentable square feet, as shown on the attached
Exhibit A (“Second Expansion Premises”) shall be added to the Premises.

 

 

TENANT’S
PROPORTIONATE
SHARE:

Effective upon substantial completion, Tenant’s proportionate share for the
Second Expansion Premises shall be 3.39% with a Base Year of 2007. The
proportionate share for the Total Premises shall be 20.65%.

 

 

BASE MONTHLY
RENTAL:

Effective upon substantial completion of the tenant improvements Base Monthly
Rental for the Second Expansion Premises shall be as follows:

 

 

 

 

Substantial compl – 6/30/08

21.63

$4,253.90/mo.

 

 

7/1/08 – 6/30/09

22.68

$4,460.40/mo.

 

 

7/1/09 – 6/30/10

22.95

$4,513.50/mo.

 

 

7/1/10 – 2/28/11

23.64

$4,649.20/mo.

 

 

3/1/11 – 8/31/11

24.35

$4,788.83/mo.

 

 

LEASE EXTENSION,
SUITES 200 AND 210:

The lease of the existing premises, Suites 200 and 210 shall be extended to
August 31, 2011.

 

 

TENANT
IMPROVEMENTS

Landlord shall improve the leased premises per the attached Exhibit “B”. Any and
all other improvements shall be at the sole cost of the Tenant.

 

 

OPTION TO TERMINATE

There are no further options to terminate.

 

 

111 SOUTHWEST COLUMBIA, SUITE 1380 · PORTLAND, OREGON 97201 · TELEPHONE: 15031
223-.9203 FAX:(503) 223-4606 www.melvinmark.com

 

CORE Worldwide Commercial Real Estate Services · Portland · Seattle · San
Francisco · Sacramento · Long Beach · Los Angeles · San Diego · Honolulu ·
Denver
Phoenix · Dallas · Houston · Chicago · New York · Boston · Hartford · Baltimore
· Washington D.C. · Orlando · Atlanta · Toronto · London

 

 


 

MathStar

July 24, 2007

Page 2

 

All other terms and conditions of said Lease shall remain the same. If the terms
of this Amendment meet with your approval, please sign all copies and return to
us for execution by Mark Tanasbourne LLC, Landlord. We will return one fully
executed copy for each of your files.

 

Thank you.

 

 

 

Sincerely,

 

 

 

 

 

/s/ M. James Mark

 

 

M. James Mark

 

Chief Executive Officer

 

Melvin Mark Companies

 

 

MARK TANASBOURNE LLC

MATHSTAR, a Minnesota Corporation

an Oregon limited liability company

 

 

 

 

By:

Mark Properties Limited Partnership

 

 

an Oregon limited partnership

By:

/s/ James W. Cruckshank

 

 

 

Managing Member

 

 

 

 

 

 

 

 

By:

Mark Management LLC

Its:

VP Admin/CFO

 

 

 

an Oregon limited liability company

 

 

 

 

General Partner

 

 

 

 

 

 

 

 

By:

/s/ M. James Mark

 

 

 

 

 

 

M. James Mark

 

 

 

 

 

 

Manager

 

 

 

 


 

MathStar

July 24, 2007

Page 2

 

EXHIBIT A

FLOOR PLAN

 

[g15602kg01i002.jpg]

 


 

MathStar

July 24, 2007

Page 2

 

EXHIBIT B

CONSTRUCTION BUDGET SHEET

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[g15602kg01i003.jpg]

 

 

 

 

 

 

MELVIN MARK CONSTRUCTION COMPANY

 

 

 

CONSTRUCTION BUDGET SHEET

 

 

 

 

 

 

 

TENANT:

MathStar

 

 

 

 

 

 

 

 

BUILDING:

Sunset Center

 

 

 

SUITE:

# 200

 

 

 

RSF:

 

$35.02/rsf

 

 

 

 

 

 

 

 

JOB NO:

 

 

 

 

 

 

 

 

 

ESTIMATE DATE:

July 16, 2007

 

revised 07/19/07

 

 

PLAN DATE:

July 3, 2007

 

 

 

 

 

 

 

 

DESCRIPTION

QUOTE

DESCRIPTION

  QUOTE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Demo existing reception wall

75.00

 

Furnish & install (29) 2X4 light fixtures:

 

 

 

 

 

 

 

(1) new exit sign, (3) emergency 2X4

 

 

 

 

Demising wall and installation

3,135.00

 

fixtures; (8) 120 volt duplex outlets;

 

 

 

 

New sheetrock partition walls w/ Insulation

6,640.00

 

(4) light switches; (4) power base

 

 

 

 

Exterior shell walls and vapor barrier

1,210.00

 

feeds; (2) floor feeds; (1) power for

 

 

 

 

Carpet protection

105.00

 

card reader; VHV power connection;

 

 

 

 

Pick up and haul materials and clean up

736.00

 

(6) phone/data boxes: fire alarm

 

 

 

 

 

 

 

devices; furnish and install (4) new

 

 

 

 

Furnish and install new doors, frames and

 

 

fluorescent recessed down lights w/

 

 

 

 

relites

7,084.00

 

dimming ballasts & (2) fluorescent

 

 

 

 

 

 

 

dimmer switches

15,698.00

 

 

 

Install building stock ceiling title and grid

4,486.00

 

 

 

 

 

 

 

 

 

New duct work, temperature sensors;

 

 

 

 

New fire protection sprinklers

3,146.00

 

Install (i) new VHV cooling unit

10,475.00

 

 

 

 

 

 

 

 

 

 

 

Paint walls, doors, frames & relite frames

1,675.00

 

Furnish & install new direct glue

4,713.00

 

 

 

 

 

 

carpet to match existing; floor prep

106.00

 

 

 

(10) exterior & (2) interior mini-blinds

1,560.00

 

 

 

 

 

 

 

 

 

MMC labor

350.00

 

 

 

Furnish & Install new 4” rubber base

427.00

 

Construction clean up

575.00

 

 

 

 

 

 

Contingency

500.00

 

 

 

(THIS IS NOT AN INVOICE)

 

 

 

SUB TOTAL #1

62,696.00

 

 

 

 

 

 

 

 

PERMITS & INSPECTIONS

1,700.00

 

 

 

 

 

 

 

 

OVERHEAD & FEE

9,659.40

 

 

 

 

 

 

 

 

SUB TOTAL #2

74,055.40

 

 

 

 

 

 

 

 

ARCHITECT FEE

1,500.00

 

 

 

 

 

 

 

 

DESIGNER FEE

0.00

 

 

 

 

 

 

 

 

TOTAL ESTIMATED COST

75,555.40

 

 

 

CLARIFICATIONS:

 

 

 

 

 

 

 

 

 

 

 

AUTHORIZATION SIGNATURES:

 

 

 

 

 

 

 

MMCC:

/s/ David W. Zier

 

Date:

 

7/19/07

 

 

 

 

David W. Zier, President

 

 

 

 

 

 

 

 

 

TENANT:

/s/ [ILLEGIBLE]

 

Date:

 

07/19/07

 

 

 

 

 

 

 

 

 

THIS WORK IS TO BE PAID FOR BY:

Tenant

—

 

 

 

 

 

Owner

—

 

 

 

 

 

 

 

 

 

 

 

 

 


 

 

 

 

 

 

 

SUNSET CENTER AT TANASBOURNE

 

OFFICE LEASE AGREEMENT

 

 

 

 

Between

 

MARK TANASBOURNE LLC,

an Oregon limited liability company

 

(“Landlord”)

 

 

And

 

 

MATHSTAR,

a Minnesota corporation

 

 

(“Tenant”)

 

 

 

 

Dated: June 1, 2005

 

 

 

 

 

 

 


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

 

SECTION 1 DEMISE AND PREMISES

1

 

1.1

Demise

1

 

1.2

Premises

1

 

1.3

Commencement and Expiration Dates

1

 

 

 

 

2.

 

SECTION 2 RENT

1

 

2.1

Rents

1

 

2.2

Base Rent

1

 

 

 

 

3.

 

SECTION 3 ADDITIONAL RENT

2

 

3.1

Operating Expenses

2

 

3.2

Operating Expense Exclusions

3

 

3.3

Taxes

3

 

 

 

 

4.

 

SECTION 4 PAYMENT OF ADDITIONAL RENT

3

 

4.1

Written Statement of Estimate

3

 

4.2

Final Written Statement

3

 

4.3

Adjustment for Reduced Occupancy

4

 

4.4

Tenant Examination

4

 

 

 

 

5.

 

SECTION 5 SECURITY DEPOSIT

4

 

 

 

 

6.

 

SECTION 6 USE

4

 

6.1

General

4

 

6.2

Negative Covenants as to Use

5

 

 

 

 

7.

 

SECTION 7 SUBORDINATION

5

 

 

 

 

8.

 

SECTION 8 TRANSFERS BY TENANT

5

 

8.1

General

5

 

8.2

Landlord’s Option to Recapture Premises

6

 

8.3

Landlord’s Option to Increase Rent

6

 

 

 

 

9.

 

SECTION 9 LIABILITY AND INSURANCE

6

 

9.1

Waiver of Subrogation

6

 

9.2

Tenant’s Insurance

6

 

9.3

Delivery of Policies; Cancellation

7

 

 

 

 

10.

 

SECTION 10 ALTERATIONS

7

 

10.1

General

7

 

10.2

Bonds

7

 

10.3

Permits

7

 

10.4

Manner

7

 

10.5

Indemnification of Landlord

8

 

 

 

 

11.

 

SECTION 11 LANDLORD’S AND TENANT’S PROPERTY

8

 

11.1

Landlord’s Property

8

 

11.2

Tenant’s Property

8

 

11.3

Abandonment

8

 


 

12.

 

SECTION 12 REPAIRS AND MAINTENANCE

8

 

12.1

Landlord’s Obligations

8

 

12.2

General

8

 

12.3

Manner

9

 

12.4

Waiver

9

 

 

 

 

13.

 

SECTION 13 ELECTRIC ENERGY

9

 

13.1

High Voltage Equipment

9

 

13.2

Cost of Increasing Capacity

9

 

 

 

 

14.

 

SECTION 14 CLIMATE CONTROL

9

 

 

 

 

15.

 

SECTION 15 OTHER SERVICES

10

 

15.1

Elevators

10

 

15.2

Cleaning

10

 

15.3

Removal of Excess Refuse

10

 

15.4

Building Directory

10

 

15.5

Signs

10

 

 

 

 

16.

 

SECTION 16 ACCESS

11

 

 

 

 

17.

 

SECTION 17 INDEMNIFICATION

11

 

 

 

 

18.

 

SECTION 18 DAMAGE OR DESTRUCTION

11

 

18.1

General

11

 

18.2

Rent Abatement

12

 

 

 

 

19.

 

SECTION 19 EMINENT DOMAIN

12

 

19.1

Total Condemnation

12

 

19.2

Partial Condemnation

12

 

19.3

Effect of Termination or Continuation

12

 

19.4

Award

12

 

 

 

 

20.

 

SECTION 20 SURRENDER

12

 

 

 

 

21.

 

SECTION 21 EVENTS OF DEFAULT

13

 

21.1

Events of Default

13

 

 

 

 

22.

 

SECTION 22 REMEDIES UPON DEFAULT

13

 

22.1

Remedies

13

 

22.2

Cumulative Remedies

14

 

22.3

Interest on Damages

14

 

 

 

 

23.

 

SECTION 23 CURING TENANT’S DEFAULTS

14

 

 

 

 

24.

 

SECTION 24 BROKER

14

 

 

 

 

25.

 

SECTION 25 NOTICES

14

 

 

 

 

26.

 

SECTION 26 ESTOPPEL CERTIFICATES

15

 

 

 

 

27.

 

SECTION 27 RELOCATION OF PREMISES

15

 

 

 

 

28.

 

SECTION 28 PARKING

15

 


 

29.

 

SECTION 29 MISCELLANEOUS

15

 

29.1

Entire Agreement

15

 

29.2

Successors and Assigns

15

 

29.3

Nonrecourse Lease

16

 

29.4

Force Majeure

16

 

29.5

Effect of Failure to Consent

16

 

29.6

Rules and Regulations

16

 

29.7

Tenant Holdover

16

 

29.8

Tenant Representations

16

 

29.9

Non-Waiver

17

 

29.10

Square Footage Calculations Approximate

17

 

29.11

Time

17

 

29.12

Late Fees

17

 

29.13

Attorneys’ Fees

17

 

29.14

Quiet Enjoyment

17

 

29.15

Severability

17

 

29.16

Incorporation of Exhibits

18

 

 

 

 

 

Exhibit A - Outline of Premises

 

 

 

 

 

Exhibit A-1 – Outline of Expansion Space

 

 

 

 

 

Exhibit B- Legal Description of Land

 

 

 

 

 

Exhibit C- Work Agreement

 

 

 

 

 

Exhibit C-1 - Plan

 

 

 

 

 

Exhibit C-2 – General Specifications for Tenant Improvements

 

 

 

 

 

Exhibit C-3 – Construction Budget Sheet

 

 

 

 

 

Exhibit D - Estoppel Certificate

 

 

 

 

 

Exhibit E - Rules and Regulations

 

 

 

 

 

Exhibit F-1 – Monument View 1

 

 

 

 

 

Exhibit F-2 – Monument View 2

 

 

 

 

 

Addendum to Lease

 

 


 

SUMMARY OF FUNDAMENTAL PROVISIONS

 

DATED:

June 1, 2005

 

 

BETWEEN:

MARK TANASBOURNE LLC, an Oregon limited

 

liability company

(“Landlord”)

 

 

AND:

MATHSTAR, a Minnesota corporation

(“Tenant”)

 

 

 

1.

TERM:

 

 

 

 

A.

Estimated Commencement Date: July 1, 2005 (see Section 1.3).

 

 

 

 

B.

Estimated Expiration Date: December 31, 2010 (see Section 1.3).

 

 

 

 

C.

Length of Term: Sixty-six (66) months

 

 

 

2.

BUILDING: 19075 NW Tanasbourne Drive, Hillsboro, Oregon 97124.

 

 

3.

PROJECT: Sunset Center at Tanasbourne.

 

 

4.

PREMISES: 6,473 rentable square feet on the second (2nd) floor(s) of the
Building (see Exhibit “A”).

 

 

5.

BASE RENT:

 

 

 

 

 

Annual Rate Per

 

 

 

 

Months

 

 

Rentable Square Foot

 

Monthly Base Rent

 

 

 

 

 

 

 

 

 

Commencement Date

 

 

 

 

 

 

through 6th month

 

$21.00

 

Abated

 

 

7th month – 18th month

 

$21.00

 

$11,327.75

 

  

19th month – 30th month

 

$21.63

 

$11,667.58

 

 

31st month – 42nd month

 

$22.28

 

$12,018.20

 

 

43rd month – 54th month

 

$22.95

 

$12,379.61

 

 

55th month – 66th mouth

 

$23.64

 

$12,751.81

 

 

 

6.

SECURITY DEPOSIT: $12,751.81 (see Section 5).

 

 

7.

TENANT’S PROPORTIONATE SHARE OF OPERATING EXPENSES AND OF TAXES: 9.3 percent
(see Section 3 and Section 4).

 

 

8.

BASE YEAR: 2005

 

 

9.

USE OF PREMISES: Office Use.

 

 

10.

PARKING SPACES: 1 space for every 250 rentable square feet of leased Premises.

 

 

11.

NOTICE ADDRESSES:

 

 

 

 

Landlord:

Mark Tanasbourne LLC

 

 

c/o Melvin Mark Brokerage Company

 

 

111 SW Columbia Street, Suite 1380

 

 

Portland, OR 97201

 


 

 

Tenant:

MathStar, a Minnesota corporation

 

 

19075 NW Tanasbourne Drive, Suite 200

 

 

Hillsboro, OR 97124

 

12.

LANDLORD’S BROKER:

M. James Mark, Melvin Mark Brokerage Company

 

 

 

13.

TENANT’S BROKER:

Gordon King, Colliers International

 

 

OFFICE LEASE AGREEMENT

 

DATED:

 

May 18, 2005

 

 

 

BETWEEN:

 

MARK TANASBOURNE, LLC, an Oregon limited

 

 

liability company

(“Landlord”)

 

 

 

AND:

 

MathStar, a Minnesota corporation (“Tenant”)

 

 

 

 

SECTION 1                           DEMISE AND PREMISES

 

1.1                               Demise

 

Landlord hereby leases to Tenant and Tenant hereby leases from Landlord, upon
the terms and conditions set forth in this Lease, the Premises described in
Section 1.2 in the Building described in the Summary of Fundamental Provisions
(the “Building”). The Building is located upon the land described on the
attached Exhibit B (the “Land”). The Land, the Building, and all other
improvements on the Land whether now in existence or constructed during the term
of this Lease are part of Sunset Center at Tanasbourne (the “Project”).

 

1.2                               Premises

 

The Premises (the “Premises”) leased to Tenant are identified by the outlining
on the floor plan(s) attached as Exhibit A and are described in the Summary of
Fundamental Provisions.

 

1.3                               Commencement and Expiration Dates

 

The term of this Lease shall commence on the earlier of (a) the date on which
Tenant takes possession of the Premises or (b) the date on which Landlord’s
work, if any, in the Premises as described in the Work Agreement attached as
Exhibit C to the Lease (“Landlord’s Work”) is substantially completed. If
Landlord is unable to give possession of the Premises on the estimated
commencement date set forth in the Summary of Fundamental Provisions, Landlord
shall not be subject to any liability, and the validity of this Lease shall not
be impaired under such circumstances, but Base Rent and Additional Rent shall be
abated (provided Tenant is not responsible for the delay) until Landlord has
given notice to Tenant that the Premises are ready for Tenant’s possession. If
Landlord has given Tenant permission to take possession of the Premises prior to
the date on which Landlord’s Work is substantially completed, such possession
shall be deemed to be upon all the terms, covenants, conditions and provisions
of this Lease, including, without limitation, the payment of Base Rent and the
Additional Rent. The term of this Lease shall expire, unless sooner terminated
pursuant to the provisions of this Lease, sixty-six (66) months after the
Commencement Date (the “Expiration Date”).

 

SECTION 2                           RENT

 

2.1                               Rents

 

Tenant agrees to pay to Landlord rent consisting of Base Rent and Additional
Rent described in Section 3 of this Lease (which may, along with all other sums
which become payable to Landlord by Tenant, be referred to in this Lease as
“Rents”). All Rents shall be paid in advance on the first day of each month
unless otherwise expressly provided in this Lease. All Rents shall be paid in
lawful money of the United States to Landlord at its office set forth in the
Summary of Fundamental Provisions, or such other place as Landlord shall
designate by written notice to Tenant. Tenant shall pay all Rents promptly when
due without notice or demand therefor and without any abatement, deduction or
setoff, for any reason whatsoever, except as may be expressly provided in this
Lease. If the Commencement Date occurs on a day other than the first day of a
calendar month, the Rents for that partial calendar month shall be prorated
based on the number of days in such month.

 

2.2                               Base Rent

 

The Base Rent shall be as set forth in the Summary of Fundamental Provisions.

 

 

1


 

SECTION 3                           ADDITIONAL RENT

 

3.1                               Operating Expenses

 

Tenant agrees to pay its Proportionate Share of all increases in Operating
Expenses in excess of those incurred by Landlord during the Base Year. Tenant’s
Proportionate Share of Operating Expenses is set forth in the Summary of
Fundamental Provisions and is determined by dividing the number of rentable
square feet in the Premises by the number of rentable square feet in the
Building. The term “Operating Expenses” shall mean all costs, fees, and expenses
paid or incurred by Landlord or on Landlord’s behalf as determined by Landlord
to be necessary or appropriate for the efficient operation, maintenance, repair,
replacement, management, administration and insurance of the Project and the
curbs, sidewalks, common areas, parking garage, and plazas adjoining the
Project, except for Taxes which shall be paid in accordance with Sections 3.3
and 4 below. Operating Expenses include, without limitation, the following:

 

3.1.1                        Salaries, wages, medical, insurance, union and
general welfare benefits, pension payments, payroll taxes, worker’s compensation
insurance, uniforms and related expenses and benefits of persons engaged in the
repair, operation, maintenance, management, administration, engineering and
security of the Project;

 

3.1.2                        All expenses incurred for gas, electricity, heat,
ventilation, air-conditioning, water, sewer, garbage and waste disposal,
recycling, elevator service and other services or utilities furnished to the
Project, together with any taxes thereon;

 

3.1.3                        All maintenance, repair, and replacement costs
relating to the Project including, but not limited to, the public and service
areas of the Project including, but not limited to, sidewalks, landscaping,
parking, service areas, mechanical rooms and improvement exteriors;

 

3.1.4                        The cost of all insurance charges, including but
not limited to rent loss insurance, casualty, liability, fire with extended
coverage endorsement, and other insurance covering the Project;

 

3.1.5                        The cost or rental of all supplies, including
without limitation, cleaning supplies, light bulbs, tubes and ballasts,
materials and equipment, and all taxes thereon;

 

3.1.6                        The cost of hand tools and other moveable equipment
used in the repair, maintenance or operation of the Project;

 

3.1.7                        The cost of all charges for window and other
cleaning, janitorial and security services;

 

3.1.8                        Charges of independent contractors performing
repairs or services to the Project not otherwise charged to a specific tenant;

 

3.1.9                        Repairs, replacements and general maintenance made
by Landlord or on Landlord’s behalf;

 

3.1.10                  Alterations and improvements to the Project made by
reason of the laws and requirements of any public authorities or the
requirements of insurance bodies;

 

3.1.11                  Management fees paid to a third party, or, if no
managing agent is employed by Landlord, Landlord shall be entitled to charge a
management fee which is not in excess of the then-prevailing rates for
management fees of other first-class office projects in the Portland, Oregon
metropolitan area;

 

3.1.12                  The costs of any capital improvements or repairs to the
Project and/or of any machinery or equipment installed in the Project amortized
over the useful life of the improvements, machinery and/or equipment as
estimated by Landlord, which is made or becomes operational, as the case may be,
after the completion of the initial construction of the Building.

 

 

2


 

3.1.13                  The rental costs or rental value of the management
offices serving the Project;

 

3.1.14                Legal, accounting and other professional fees incurred in
connection with operation, maintenance and management of the Project; and

 

3.1.15                  All other charges properly allocable to the operation of
the Project in accordance with standard real estate accounting practices in the
Portland, Oregon metropolitan area.

 

3.2                               Operating Expense Exclusions

 

The following expenses shall be excluded front Operating Expenses:
(a) depreciation or amortization on the initial construction of the Project;
(b) debt service (including without limitation, interest, principal and any
impound payments) required to be made on any mortgage or deed of trust recorded
with respect to the Project; (c) rent on any ground lease; (d) the cost of
leasehold improvements made for Tenant or any tenants of the Project;
(e) leasing commissions, attorneys’ fees, costs and disbursements and other
expenses (including advertising) incurred in connection with leasing,
renovating, or improving space for tenants or other occupants of the Project;
(f) repairs, replacements, alterations and general maintenance paid for by
insurance proceeds or by Tenant or third parties; and (g) specific costs
incurred for the account of, or separately billed to and paid by, specific
tenants of the Project.

 

3.3                               Taxes

 

Tenant agrees to pay its Proportionate Share of all increases in Taxes (as
defined below) in excess of the Taxes payable by Landlord during the Base Year.
Tenant’s Proportionate Share of Taxes shall be the same as Tenant’s
Proportionate Share of Operating Expenses, as provided in Section 3.1 of this
Lease. “Taxes” shall mean all taxes and assessments of all public, quasi-public,
and governmental authorities and owner associations against the Project or the
ownership, management, or operation of the Project, all rent taxes, local
improvement districts, special and general assessments, gross receipts taxes,
taxes on Landlord’s interest under this Lease, all taxes in lieu of or in
addition to the foregoing, whether or not such taxes are now in effect
(excluding, however, any tax based upon Landlord’s net income and any
inheritance taxes), and the cost of contesting any such taxes or assessments.

 

SECTION 4                           PAYMENT OF ADDITIONAL RENT

 

4.1                               Written Statement of Estimate

 

Prior to the beginning of each calendar year during the term of this Lease after
the Base Year, or as soon thereafter as practical, Landlord shall furnish Tenant
with a written statement setting forth Tenant’s Proportionate Share of the
increase in the estimated Operating Expenses and Taxes for the next calendar
year. Failure of Landlord to deliver the statement of estimated Operating
Expenses and Taxes shall not relieve Tenant of its obligation to pay Tenant’s
Proportionate Share of Operating Expenses and Taxes. Tenant shall each month pay
to Landlord as Additional Rent an amount equal to Tenant’s Proportionate Share
as shown in Landlord’s written statement.

 

4.2                               Final Written Statement

 

Within ninety (90) days after the close of each calendar year after the Base
Year during the term of this Lease, or as soon thereafter as practical, Landlord
shall deliver to Tenant a written statement (the “Operating Statement”) setting
forth Tenant’s actual Proportionate Share of the increases, if any, in Operating
Expenses and of the Taxes for the preceding calendar year over the Base Year. In
the event Tenant’s share of the actual Operating Expenses is in excess of the
amount actually paid by Tenant for Operating Expenses on an estimated basis for
the year in question, Tenant shall pay the amount of such deficiency to Landlord
within thirty (30) days following the date of such statement. In the event
Tenant’s share of actual Operating Expenses is less than the amount actually
paid by Tenant for Operating Expenses on an estimated basis for the year in
question, then Landlord shall either apply the overpayment to Tenant’s next Rent
payment, or promptly reimburse the excess to Tenant. In the event Tenant’s share
of the actual Taxes is in excess of the amount actually paid by Tenant for Taxes
on an estimated basis for the year in question, Tenant shall pay the amount of
such deficiency to Landlord within thirty (30) days following

 

 

3


 

the date of such statement. In the event Tenant’s share of actual Taxes is less
than the amount actually paid by Tenant for Taxes on an estimated basis for the
year in question, then Landlord shall either apply the overpayment to Tenant’s
next Rent payment, or promptly reimburse the excess to Tenant. In no event shall
Base Rent decrease pursuant to the provisions of Section 3 or Section 4 of this
Lease.

 

4.3                               Adjustment for Reduced Occupancy

 

If during any calendar year, less than 95 percent of the rentable area of the
Building is occupied, Landlord’s estimation and determination of Operating
Expenses shall be based on Landlord’s estimate of Operating Expenses as if the
Building were at least 95 percent occupied. Landlord shall use sound accounting
and management principles to make appropriate adjustments in occupancy-related
Operating Expenses for the year in question for the purpose of avoiding
distortion in the amount of Operating Expenses by reason of variation in the
total occupancy of the Building. The amount so determined by Landlord shall be
deemed to be the Operating Expenses for the Building for the year in question.

 

4.4                               Tenant Examination

 

Any objections by Tenant to the Operating Statement shall be made in writing
given to Landlord within 60 days after the Operating Statement is submitted to
Tenant. If no objections are made within such time period, the Operating
Statement shall be conclusive and binding on Tenant. If Tenant makes any such
objection within the time period required by this Section 4.4, Tenant shall have
the right to inspect, at Tenant’s sole cost and expense, Landlord’s records
pertaining to the computation of Operating Expenses and Taxes, so long as the
following provisions are complied with: (a) Tenant shall perform such inspection
within 75 days following the receipt of the Operating Statement pertaining to
the year in question, (b) Tenant shall provide to Landlord a copy of the
inspection report, (c) Tenant shall keep the report confidential and shall not
share the contents, results, or the fact that Tenant is investigating the
Operating Expenses or the Taxes, or adjustments with any other person, except
for its advisors on a need-to-know basis, and (d) Tenant shall pay to Landlord
within ten (10) days following its inspection any amount determined to be owing
by Tenant. Tenant’s inspection may only be conducted by Tenant’s employees,
advisors or by Tenant’s certified public accountant paid on an hourly basis (and
not a contingent fee basis). Landlord agrees to pay Tenant any amount determined
to be owing to Tenant within ten (10) days following Landlord’s receipt of the
inspection report or, if Landlord does not agree with Tenant’s inspection
report, as determined by an independent certified public accountant within ten
(10) days following the date on which a report by such independent certified
public accountant is given to Landlord and Tenant. Such independent certified
public accountant shall be selected by Landlord and approved in advance by
Tenant, which approval shall not be unreasonably withheld.

 

SECTION 5                        SECURITY DEPOSIT

 

Tenant has deposited with Landlord the sum shown on the Summary of Fundamental
Provisions as security for the full and faithful performance by Tenant of
Tenant’s obligations under this Lease. The security deposit shall not earn
interest, and shall not be considered an advance payment of rent or a measure of
Landlord’s damages in the event of a default by Tenant. If Tenant defaults in
the performance of any of Tenant’s obligations under this Lease, including the
payment of Rents, Landlord may, but shall not be obligated to, use, apply or
retain all or any part of the security deposit to the extent required for the
payment of any sum in default. If Landlord shall so use, apply or retain all or
any part of the security deposit, Tenant shall upon demand immediately deposit
with Landlord a sum equal to the amount so used, applied or retained. If Tenant
shall fully and faithfully comply with all of Tenant’s obligations under this
Lease, the security deposit or any balance thereof shall be paid to Tenant
within thirty (30) days after the date on which this Lease shall expire or
sooner terminate, and after delivery to Landlord of possession of the Premises
and after all payments required to be made by Tenant in this Lease, have been
paid.

 

SECTION 6                      USE

 

6.1                               General

 

Tenant shall use and occupy the Premises continuously during the term of this
Lease for general office use and for no other purpose without the prior written
consent of Landlord. If any governmental license or

 

 

4


 

permit shall be required for the proper and lawful conduct of Tenant’s business
in the Premises, Tenant, at its expense, shall procure, maintain and comply with
the terms and conditions of each such license or permit. Tenant shall, at
Tenant’s expense, comply with all laws, codes, rules, statutes, regulations,
orders and other requirements of public authorities (“Laws”) relating to
Tenant’s use and occupancy of the Premises.

 

6.2                               Negative Covenants as to Use

 

Tenant shall not, without the prior written consent of Landlord, use any
apparatus, machinery or device in or about the Premises which will cause any
noise, vibration, fumes or electronic interference or which will overload the
floors or structure of the Premises. Tenant shall not at any time use or occupy,
or suffer or permit anyone to use or occupy the Premises, or permit anything to
be done in the Premises, in any manner which:(a) violates the Certificate of
Occupancy for the Premises or for the Building; or (b) causes or is liable to
cause injury to the Premises or the Building or any equipment, facilities or
systems therein; or (c) constitutes a violation of Laws or the requirements of
insurance bodies; or (d) impairs or tends to impair the character, reputation or
appearance of the Building as a first-class office building; or (e) impairs or
tends to impair the proper and economic maintenance, operation and repair of the
Building and/or its equipment, facilities or systems; or (f) annoys or
inconveniences or tends to annoy or inconvenience other tenants or occupants of
the Project; or (g) generates, releases, stores, or deposits on or about the
Premises any environmentally hazardous or toxic substances, materials, wastes,
pollutants, oils, or contaminants, as defined by any Law.

 

SECTION 7                           SUBORDINATION

 

This Lease, and all rights of Tenants hereunder, are and shall be subject and
subordinate to any ground leases or master leases (“Master Leases”) covering the
Land and/or the Building now or hereafter existing, and to all mortgages, trust
deeds and other financing and security instruments (“Mortgages”), which may now
or hereafter affect the Land and/or the Building, and to all renewals,
modifications, replacements and extensions of such Master Leases and Mortgages.
This Section shall be self-operative, and no further instrument of subordination
shall be required. In confirmation of such subordination, Tenant shall execute,
acknowledge and deliver to Landlord any instrument that Landlord may reasonably
request to evidence such subordination within ten days after a request therefor.
If the interest of Landlord under this Lease is transferred, whether through
possession, foreclosure or delivery of a new lease or deed, then Tenant shall
recognize the party succeeding to Landlord’s rights and obligations (the
“Successor Landlord”) as the Landlord under this Lease and shall promptly
execute and deliver any instrument that such Successor Landlord may reasonably
request to evidence such attornment. Upon such attornment, Tenant’s rights
hereunder shall continue in full force and effect as a direct Lease between the
Successor Landlord and Tenant upon all of the terms, conditions and covenants as
set forth in this Lease so long as Tenant is not in default. Landlord shall use
commercially reasonable effort to obtain customary nondisturbance agreements
from holders of encumbrances in the building.

 

SECTION 8                           TRANSFERS BY TENANT

 

8.1                               General

 

Tenant shall not assign this Lease or any interest therein, or sublet the
Premises or any part thereof, or mortgage, encumber or otherwise transfer or
dispose of Tenant’s interest in the Premises, either voluntarily or
involuntarily, without the prior written consent of Landlord, which consent
shall not be unreasonably withheld or delayed. If Tenant requests consent to a
proposed transfer, Tenant shall pay for Landlord’s reasonable legal and
administrative expenses incurred in reviewing the request for consent to
transfer. Consent to one such transfer shall not imply any future consent, and
all subsequent transfers shall be made only upon obtaining prior written consent
of Landlord. Assignees shall become directly liable to Landlord for all
obligations of Tenant hereunder, but Tenant shall remain liable for all
obligations under this Lease. Tenant agrees that the instrument by which any
transfer consented to by Landlord is accomplished shall expressly provide that
the transferee will perform and observe all the agreements, covenants,
conditions and provisions to be performed and observed by Tenant under this
Lease and that Landlord will have the right to enforce such agreements,
covenants and conditions directly against such transferee. It shall be the
responsibility of Tenant to provide Landlord, in a manner reasonably acceptable
to Landlord, with such information as Landlord determines is necessary for
Landlord to grant or withhold its consent. Landlord may withhold its consent if
the proposed transferee fails to satisfy the criteria then generally (but not
necessarily

 

 

5


 

uniformly) used by Landlord in selecting new tenants, which criteria may
include, without limitation, financial capability, business reputation, business
experience, existing and future space requirements of other tenants, existing
and future space requirements of the proposed transferee, the intended use, and
the anticipated demand for services by the transferee., and the transferee’s
anticipated contribution to the prestige of the Project. Landlord shall not be
obligated to approve a transfer to an existing Project tenant or another party
with whom Landlord has been negotiating to lease space in the Project. If Tenant
is a corporation or other entity, then any merger, consolidation, liquidation,
change in the ownership or power to vote the majority of voting stock or equity
interests of tenant shall constitute a transfer for the purposes of this
Section 8.

 

8.2                               Landlord’s Option to Recapture Premises

 

Tenant shall, together with any request for Landlord’s consent to assign this
Lease or to sublet the Premises, or any part thereof, offer to Landlord the
right to recapture all or any part of the Premises which Tenant desires to
assign or sublet. Landlord shall have fifteen (15) thirty (30) days following
receipt of Tenant’s notice to make an election to recapture under this
Section 8.2. Landlord may require Tenant to assign or sublease to Landlord all
or any portion of the Premises Tenant desires to assign or sublease. In the
event Landlord shall elect to recapture all or any portion of the Premises, Base
Rent shall be reduced by a fraction the numerator of which is the Net Rentable
area of that portion of the Premises being recaptured by Landlord and the
denominator of which is the total Net Rentable area of the Premises.

 

8.3                               Landlord’s Option to Increase Rent

 

In the event Landlord consents to Tenant’s proposed transfer, Landlord, at its
option, may require Tenant to pay, when paid by the transferee to Tenant, the
following sums which shall be added to and included in Base Rent: all of any
rents, additional charges or other consideration payable pursuant to the
transfer to Tenant (including all sums payable for the sale or rental of
Tenant’s leasehold improvements or fixtures but reduced by any marketing
expenses paid to third parties incurred in connection with relating the Premises
or any portion thereof) by the transferee which are in excess of the Base Rent
and Additional Rent payable by Tenant with respect to the space in question
pursuant to the terms of this Lease. The sums payable under Section 8.3 shall be
paid to Landlord as and when paid by the transferee to Tenant.

 

SECTION 9                           LIABILITY AND INSURANCE

 

9.1                               Waiver of Subrogation

 

Tenant and Landlord shall each secure appropriate clauses in, or endorsements
upon, each insurance policy obtained by them which cover or are applicable to
the Premises or the personal property, fixtures and equipment located therein,
pursuant to which the insurance companies waive subrogation or permit the
insureds, prior to any loss, to agree with a third party to waive any claim they
might have against said third party without invalidating the coverage under the
insurance policies. Tenant’s waiver of subrogation or permission for waiver of
any claim shall extend to Landlord and its agents and employees. Landlord’s
waiver of subrogation or permission of waiver of any claim shall extend to
Tenant and its agents and employees. Tenant and Landlord hereby release each
other and their respective agents and employees in respect of any claim which
they might otherwise have against each other or their respective agents or
employees for loss, damage or other casualty occurring during the term of this
Lease and covered under a fire insurance policy with extended coverage
endorsement in the form normally used in respect of similar property in the
Portland, Oregon, metropolitan area.

 

9.2                               Tenant’s Insurance

 

Tenant, at its expense, shall procure and maintain at all times during the term
of this Lease, commercial general liability insurance in respect of the Premises
and the conduct or operation of business therein, with Landlord and its managing
agent, if any, and any party to a Master Lease or any Mortgagee whose name and
address shall previously have been furnished to Tenant, as additional named
insureds, with limits of not less than $2,000,000 for bodily injury or death to
any one person and $3,000,000 for bodily injury or death to any number of
persons in any one occurrence, and $2,000,000 for property damage. All such
insurance shall insure the performance by Tenant of the indemnity agreement as
to liability for injury to, illness of, or death of persons and

 

 

6


 

damage to property set forth in this Lease. Tenant shall maintain at Tenant’s
expense, insurance with extended coverage endorsement covering Tenant’s Property
as defined in Section 11.2 of this Lease.

 

9.3                               Delivery of Policies; Cancellation

 

Tenant shall deliver to Landlord and any additional named insureds evidence of
the policies or certificates of insurance required by Section 9.2 in a form
reasonably satisfactory to Landlord issued by an insurance company authorized to
issue insurance in the State of Oregon, at least ten (10) days before the
Commencement Date. Tenant shall procure and pay for renewals of such insurance
prior to the time for the expiration of such policies, and Tenant shall deliver
to Landlord and any additional named insureds evidence of such renewal policies
at least thirty (30) days before the expiration of any existing policy. All such
policies shall contain a provision whereby the policies cannot be canceled or
modified unless Landlord and any additional named insureds are given at least
thirty (30) days prior written notice of such cancellation or modification.

 

SECTION 10                    ALTERATIONS

 

10.1                         General

 

Except for any initial improvements which Landlord has expressly agreed to
provide pursuant to the attached Exhibit C, Tenant is leasing the Premises “AS
IS” on the date of this Lease. Tenant shall make no changes, additions,
alterations or improvements to the Premises, or attach any fixtures or equipment
(the “Alterations”) without the prior written consent of Landlord. Before
proceeding with any Alterations, Tenant shall submit to Landlord for Landlord’s
approval, plans and specifications for the proposed work to be done. Tenant
shall not proceed with such work until Tenant obtains Landlord’s approval.
Tenant shall pay to Landlord upon demand the cost and expense incurred by
Landlord in reviewing or having reviewed, said plans and specifications, and
inspecting the Alterations to determine whether the same are being performed in
accordance with the approved plans and specifications and all Laws including,
without limitation, the reasonable fees of any architect or engineer employed by
Landlord for such purpose.

 

10.2                         Bonds

 

Before proceeding with any approved Alterations, at Landlord’s request, Tenant
shall obtain and deliver to Landlord a performance bond and labor and materials
payment bond (issued by a corporate surety licensed to do business in the State
of Oregon), each in an amount equal to the estimated cost of the Alterations and
in form satisfactory to Landlord.

 

10.3                           Permits

 

Tenant, at its expense, shall obtain all necessary governmental permits and
certificates for the commencement and prosecution of the Alterations and for
final approval thereof upon completion, and shall cause the Alterations to be
performed in compliance with all such permits and certificates, applicable Laws
and all applicable requirements of insurance.

 

10.4                         Manner

 

The Alterations shall, at Landlord’s option, be performed by Landlord or by
contractors designated or first approved by Landlord, which approval shall not
be unreasonably withheld. Tenant shall pay any construction supervision fees
charged by Landlord or its construction supervision to supervise any such work.
The Alterations shall be performed in such manner as not to interfere with or
delay, and as not to impose any additional expense upon, Landlord in the
construction, maintenance, repair or operation of the Project; and if any such
additional expense shall be incurred by Landlord as a result of Tenant’s
performance of the Alterations, Tenant shall pay such additional expense upon
demand. In performing the Alterations, Tenant shall fully and promptly comply
with and observe the Rules and Regulations of Landlord then in force with
respect to the making of the Alterations.

 

 

7


 

10.5                         Indemnification of Landlord

 

Tenant, at its expense, shall procure the cancellation or discharge of all
notices of violation and/or liens arising from or otherwise connected with the
Alterations, or any other work, labor, services or materials done for or
supplied to Tenant, or any other person claiming through or under Tenant. Tenant
shall defend, indemnify and save harmless Landlord and any Master Lessor and
Mortgagee from and against any and all mechanics and other liens and
encumbrances filed in connection with the Alterations, or any other work, labor,
services or materials done for or supplied to Tenant, or any person claiming
through or under Tenant. Tenant, at its expense, shall procure the satisfaction
or discharge of record of all such liens and encumbrances of record within
fifteen (15) days after the filing thereof.

 

SECTION 11                    LANDLORD’S AND TENANT’S PROPERTY

 

11.1                         Landlord’s Property

 

All fixtures, equipment, improvements, wires, cables, conduits and appurtenances
attached to or built into the Premises, whether or not by or at the expense of
Tenant, shall be and remain a part of the Premises, shall be deemed the property
of Landlord and shall not be removed by Tenant, except as provided in
Section 11.2; and except that, at Landlord’s written request, Tenant shall, at
its sole expense upon termination of the Lease, remove those items specified by
Landlord, which are deemed herein the property of Landlord, except for Building
Standard office improvements which are installed as part of Landlord’s Work
which Tenant shall not be required to remove.

 

11.2                         Tenant’s Property

 

All unattached business and trade fixtures, machinery and equipment,
communications equipment and office equipment which are installed in the
Premises by or for the account of Tenant without expense to Landlord and which
can be removed without structural damage to the Building and all furniture,
furnishings (excluding window coverings) and other articles of movable personal
property owned by Tenant and located in the Premises (“Tenant’s Property”) shall
be and remain the property of Tenant, may be removed by Tenant at any time
during the term of this Lease, and shall be removed prior to the Expiration
Date, or earlier termination date, of this Lease; provided, that if any of
Tenant’s Property is removed, Tenant shall repair or pay the cost of repairing
any damage to the Premises or to the Project resulting from the installation
and/or removal thereof.

 

11.3                         Abandonment

 

Any items of Tenant’s Property which shall remain in the Premises after the
Expiration Date of this Lease, or any earlier termination of this Lease, at the
option of Landlord, may be deemed to have been abandoned, and in such case such
items may be retained by Landlord, and Landlord may deal with Tenant’s Property
in such manner as Landlord shall determine, at Tenant’s expense.

 

SECTION 12               REPAIRS AND MAINTENANCE

 

12.1                         Landlord’s Obligations

 

Landlord shall cause to be made all structural repairs to the roof, walls,
subflooring, and foundations of the Building as and when needed in or about the
Premises and the cost thereof shall be an item of Operating Expenses, except for
those repairs for which Tenant is responsible pursuant to any of the provisions
of this Lease.

 

12.2                         General

 

Tenant shall, at its expense, throughout the term of this Lease, take good care
of the Premises, the fixtures and appurtenances therein and Tenant’s Property.
Tenant, at its expense, shall promptly replace all scratched, damaged or broken
doors and glass (except for exterior window glass) in and about the Premises and
shall be responsible for all repairs, maintenance and replacement of wall and
floor coverings in the Premises and for the repair and maintenance of all
sanitary and electrical fixtures and equipment therein reasonable wear and tear
excepted. Tenant shall be responsible for all repairs, interior and exterior,
structural and non-structural, ordinary

 

 

8


 

and extraordinary, in and to the Premises and the Building and the facilities
and systems thereof, the need for which arises out of the performance or
existence of Tenant’s Alterations; the installation, use or operation of
Tenant’s Property in the Premises; the moving of Tenant’s Property in or out of
the Building; or the act, omission, misuse or neglect of Tenant or any of its
subtenants or its or their employees, agents, contractors or invitees.

 

12.3                         Manner

 

Tenant shall promptly make, at Tenant’s expense, all repairs in or to the
Premises for which Tenant is responsible, and any such repairs required to be
made by Tenant to the mechanical, electrical, sanitary, heating, ventilating,
air-conditioning or other systems of the Building. Such work shall be performed
only by contractor(s) designated or approved in writing by Landlord. Any other
repairs in or to the Building and the facilities and systems thereof for which
Tenant is responsible may be performed by Landlord at Tenant’s expense; but
Landlord may, at its option, before commencing any such work or at any time
thereafter, require Tenant to furnish to Landlord such security, bond or surety
in a form and amount as Landlord shall deem necessary to assure the payment for
such work by Tenant.

 

12.4                         Waiver

 

In each case, time being of the essence, Landlord shall have no liability to
Tenant, nor shall Tenant’s covenants and obligations under this Lease be reduced
or abated in any manner whatsoever, by reason of any inconvenience, annoyance,
interruption of or injury to Tenant’s business arising from Landlord’s making
any repairs or changes which Landlord is required or permitted by this Lease or
required by law to make in or to any portion of the Project, or in or to the
fixtures, equipment or appurtenances of the Project.

 

SECTION 13                    ELECTRIC ENERGY

 

13.1                         High Voltage Equipment

 

Tenant shall not, without the prior written consent of Landlord, which consent
will not be unreasonably withheld, use any equipment, machine, apparatus or
device within the Premises which individually uses electric current in excess of
110 volts.

 

I3.2                             Cost of Increasing Capacity

 

Should Landlord consent to installation of equipment or a design load for the
Premises in excess of that existing upon the Commencement Date, the additional
equipment required to increase the capacity for Tenant’s excess equipment or
design load shall be provided by Landlord. Tenant shall, upon installation, pay
to Landlord the cost to purchase, install, service and maintain such additional
equipment. The cost of the electric energy used in excess of the original design
load for the Premises as determined by Landlord and its engineers and
consultants shall not be an Operating Expense of the Building but shall be paid
for by Tenant on a monthly basis with the Base Rent commencing on the date the
additional electric energy is made available to Tenant.

 

SECTION 14                    CLIMATE CONTROL

 

Landlord shall maintain and operate the heating, ventilating and
air-conditioning systems serving the Premises and shall furnish heat,
ventilating and air-conditioning in the Premises, the expense of which shall be
included in Operating Expenses, (except as otherwise provided in this Lease and
except for any special requirements of Tenant for its particular use of the
Premises) for occupancy of the Premises during Business Hours of Business Days.
As used herein, “Business Hours” shall mean generally customary daytime business
hours, but not before 7:00 a.m. or after 6:00 p.m. on weekdays and not before
8:00 a.m. or after 1:00 p.m. on Saturdays, and “Business Days” shall mean all
days except Sundays and days observed by the Federal or the State government as
legal holidays. If Tenant shall require heat or air-conditioning service at any
other time, Landlord shall furnish such service upon not less than forty-eight
(48) hours’ advance notice from Tenant, and Tenant shall pay to Landlord upon
demand Landlord’s then-established charges therefor.

 

 

9


 

SECTION 15                    OTHER SERVICES

 

15.1                         Elevators

 

Landlord shall provide elevator service to the Premises during Business Hours of
Business Days and Landlord shall have at least one elevator subject to call at
all other times. The expense of providing elevator service shall be included in
Operating Expenses.

 

15.2                         Cleaning

 

The expenses for the cleaning of the Premises, including the exterior and
interior of the windows of the Building, shall be included in the Operating
Expenses. Landlord shall not be required to clean any portions of the Premises
used for the preparation, serving or consumption of food or beverages, training
rooms, data processing or reproduction operations or private lavatory or
toilets. Tenant shall pay Landlord on demand the costs incurred by Landlord for
extra cleaning work in the Premises required because of: (a) misuse or neglect
on the part of Tenant or the Tenant Related Parties; or (b) interior glass
partitions or surfaces; or (c) non-building standard materials or finishes
installed by Tenant or at Tenant’s request, or (d) the use of the Premises by
Tenant or the Tenant Related Parties other than during Business Hours on
Business Days.

 

15.3                         Removal of Excess Refuse

 

Tenant shall pay to Landlord on demand for the costs of removal from the
Premises and the Building of any refuse and rubbish of Tenant in excess of that
ordinarily accumulated in business office occupancy or at times other than
Landlord’s standard cleaning times.

 

15.4                         Building Directory

 

Landlord, at Tenant’s request and expense, shall provide listings on the
Building directory of the names of Tenant, and the names of any of Tenant’s
officers and employees, provided that the names so listed shall not use more
than Tenant’s proportionate share of the space on the Building directory, as
reasonably determined by Landlord.

 

15.5                         Signs

 

Tenant shall not inscribe, post, place or in any manner display any sign,
notice, picture, placard or any advertising matter whatsoever, anywhere in, on
or about the Premises or the Project without first obtaining Landlord’s prior
written consent. All such approved signs shall be removed by Tenant upon the
expiration or earlier termination of this Lease and any damage caused by such
removal shall be repaired at Tenant’s expense. Landlord shall provide a sign for
Tenant’s entrance door and at the first floor directory at Landlord’s sole cost
and expense. Tenant, at Tenant’s sole cost and expense, shall have the right to
place its name on an exterior Building sign (not attached to the building, but a
common monument sign with up to six other Tenants in the Building, if
(a) Landlord first approves the sign, which approval shall not be unreasonably
withheld or delayed, (b) the sign complies with all applicable Laws, and (c) the
sign complies with all recorded covenants, conditions, and restrictions related
to the Project including without limitation the Tanasbourne Corporate Center
Protective Covenants and the Tanasbourne Corporate Center Design and Development
Guidelines (“CC&Rs”). Tenant shall maintain the sign in good condition and
repair throughout the Term, pay all costs associated with the sign, and remove
the sign on or before the expiration of the Lease or its earlier termination.
Tenant shall be allowed exterior monument signage including MathStar’s name
prominently displayed on an entry monument as shown on Exhibit “F”. The final
design is subject to review by the City of Hillsboro, OR and to comply with all
recorded covenants, conditions, and restrictions related to the Project
including without limitation the Tanasbourne Corporate Center Protective
Covenants and the Tanasbourne Corporate Center Design and Development Guidelines
(“CC&Rs”). Tenant shall have the use of the top position on the monument.

 

 

10

 

SECTION 16       ACCESS

 

Landlord shall have access to the Premises at all reasonable times to:
(a) inspect the Premises; or (b) exhibit the Premises to prospective purchasers,
lenders or tenants; or (c) determine whether Tenant is complying with all its
obligations hereunder; or (d) supply janitor service and any other service to be
provided by Landlord to Tenant hereunder; or (e) post notices of
non-responsibility; or (f) make repairs required of Landlord hereunder or
repairs to any adjoining space or utility services or make repairs, alterations
or improvements to any other portion of the Building, provided, however, that
all such work shall be done as promptly as possible and so as to cause as little
interference with the Tenant’s use of the Premises as reasonably possible.
Tenant hereby waives any claim against Landlord for damages for any injury or
inconvenience to or interference with Tenant’s business, any loss of occupancy
or quiet enjoyment of the Premises or any other loss occasioned by such entry
except to the extent caused by the gross negligence or intentional misconduct of
Landlord.

 

SECTION 17       INDEMNIFICATION

 

Tenant shall indemnify, defend, and hold harmless Landlord and all parties to
any Master Lease and/or Mortgagees and their respective partners, directors,
officers, agents and employees (the “Landlord Related Parties”) from and against
any and all claims arising from or in connection with (a) the conduct or
management of the Premises or any business therein, or any condition created
(other than by Landlord or the Landlord Related Parties) in or about the
Premises; or (b) any act, omission or negligence of Tenant or any of its
subtenants, licensees, or partners, directors, officers, agents, employees,
invitees or contractors (collectively, the “Tenant Related Parties”); or (c) any
accident, injury or damage whatever (unless caused by Landlord’s or the Landlord
Related Parties’ negligence) occurring in, at or upon the Premises; or (d) any
breach or default by Tenant in the full and prompt payment and performance of
Tenant’s obligations under this Lease; together with all costs, expenses and
liabilities incurred or in connection with each such claim or action or
proceeding brought thereon, including, without limitation, all attorneys’ fees
and expenses; provided, however that Tenant shall not be required to indemnify,
defend or hold harmless Landlord to the extent any such claim is caused by
Landlord’s negligence or willful conduct. Further, Tenant’s obligations under
Section 17 shall not extend to the acts of Tenant’s invitees outside the
Premises. Landlord shall not be liable for any loss or damage to any person or
property, which may be caused by theft, or by any act or neglect of any tenant
or occupant of the Project. Neither Landlord nor any of the Landlord Related
Parties shall be liable for any loss, injury or damage to Tenant or to any other
person, or to its or their property, irrespective of the cause of such injury,
damage or loss, except to the extent caused by or resulting from the negligence
of Landlord or the Landlord Related Parties, in the operation or maintenance of
the Premises or the Project. Further, neither Landlord nor of the Landlord
Related Parties shall be liable for any such damage caused by other tenants or
persons in, upon or about the Project, even if negligent, for consequential
damages, including lost profits, of Tenant or any person claiming through or
under Tenant.

 

SECTION 18       DAMAGE OR DESTRUCTION

 

18.1         General

 

In the event the Premises shall be destroyed or rendered untenantable either
wholly or in part, by fire or other unavoidable casualty, Landlord may, at its
option, apply any insurance proceeds to the restoration of the Premises to their
previous condition. This Lease shall remain in full force and effect unless
Landlord, within sixty (60) days after the happening of any such casualty, shall
notify Tenant of its election not to restore said Premises, in which event this
Lease shall terminate as of the date of the casualty. Any restoration by
Landlord shall not include replacement of furniture, equipment or other items
designated as Tenant’s Property. Tenant shall be responsible for restoration of
Tenant’s Property. If the Building shall be destroyed or damaged by fire or
other casualty insured against under Landlord’s fire and extended coverage
insurance policy to the extent that more than twenty percent (20%) thereof, as
determined by Landlord’s architect, is rendered untenantable, or in the case the
Building shall be materially destroyed or damaged by any other casualty,
Landlord may, at its election, terminate this Lease by notice to Tenant within
sixty (60) days after such destruction or damage. Such notice shall be effective
thirty (30) days after receipt thereof by Tenant.

 

 

11


 

18.2         Rent Abatement

 

If all or part of the Premises shall be damaged or destroyed or rendered
untenantable as a result of fire or other casualty, the Base Rent and Additional
Rent provided herein shall be abated or reduced, as the case may be, in the
proportion that the untenantable area of the Premises bears to the total area of
the Premises, for the period from the date of the damage or destruction to the
date the damage to the Premises shall be substantially repaired, or the date on
which Tenant again uses the untenantable portion, whichever first occurs.

 

SECTION 19       EMINENT DOMAIN

 

19.1         Total Condemnation

 

If the whole of the Building or the Premises shall be taken by condemnation or
in any other manner for any public or quasi-public use or purpose, (including a
sale under threat of condemnation) this Lease shall terminate as of the date of
vesting of title on such taking (the “Date of Taking”), and the Base Rent and
Additional Rent shall be prorated and adjusted as of Date of Taking.

 

19.2         Partial Condemnation

 

If a part of the Building or the Land shall be so taken, this Lease shall be
unaffected by such taking, except that:

 

19.2.1      Landlord may, at its option, terminate this Lease by giving Tenant
notice to that effect within ninety (90) days after the Date of Taking; and

 

19.2.2      If twenty percent (20%) or more of the Premises shall be so taken
and the remaining area of the Premises shall not be reasonably sufficient for
Tenant to continue feasible operation of its business, Tenant may terminate this
Lease by giving Landlord notice to that effect within ninety (90) days after the
Date of Taking.

 

19.3         Effect of Termination or Continuation

 

This Lease shall terminate on the date that such notice from the Landlord or
Tenant to the other shall be given, and the Base Rent and Additional Rent shall
be prorated and adjusted as of such termination date. Upon a partial taking this
Lease shall continue in force as to the remaining part of the Premises, and the
Base Rent and Additional Rent shall be adjusted according to the rentable area
remaining.

 

19.4         Award

 

Landlord shall be entitled to receive the entire award or payment in connection
with any taking without deduction therefrom for any estate vested in Tenant by
this Lease and Tenant shall receive no part of such award. Tenant shall have no
claim against Landlord or the condemning authority for the unexpired portion of
the Lease term. Nothing contained in this Section 20.4 shall be deemed to
prevent Tenant from making a separate claim proceeding for the value of any of
Tenant’s Property which is included in the taking.

 

SECTION 20       SURRENDER

 

On the last day of the term of this Lease, or upon any earlier termination of
this Lease, or upon re-entry by Landlord upon the Premises, Tenant shall quit
and surrender the Premises to Landlord “broom-clean” and in good order,
condition and repair, except for ordinary wear and tear and in accordance with
the provisions of Section 11 of this Lease.

 

 

12


 

SECTION 21       EVENTS OF DEFAULT

 

21.1         Events of Default

 

The occurrence of any one or more of the following events of default shall
constitute a breach of this Lease by Tenant:

 

21.1.1      Failure of Tenant to make any Base Rent or Additional Rent payment,
or any other payment under this Lease when it is due within five (5) days
written notice from Landlord that payment is past due.

 

21.1.2      Tenant makes any transfer without Landlord’s prior written consent
as required under Section 10.

 

21.1.3      Tenant vacates or abandons the Premises during the Term, unless such
failure is excused under other provisions of this Lease.

 

21.1.4      Failure of Tenant to deliver the instruments described in Section 7
or Section 26 as and when required in such Sections, as applicable, or failure
of Tenant to comply with any applicable Law when and as required by the
applicable governmental authority.

 

21.1.5      Failure of Tenant to comply with any other term or condition of this
Lease or to fulfill any other obligation of this Lease within 15 days after
written notice by Landlord specifying the nature of the failure with reasonable
particularity. No notice and no opportunity to cure shall be required if
Landlord has previously given Tenant notice of failure to comply with such term
or condition or fulfill such other obligation of this Lease more than twice in
any twelve-month period during the Term.

 

21.1.6      Dissolution, termination of existence, insolvency on a balance sheet
basis or business failure of Tenant; the commencement by Tenant of a voluntary
case under the federal bankruptcy laws or under any other federal or state law
relating to insolvency or debtor’s relief; the entry of a decree or order for
relief against Tenant in an involuntary case under the federal bankruptcy laws
or under any other applicable federal or state law relating to insolvency or
debtor’s relief; the appointment of or the consent by Tenant to the appointment
of a receiver, trustee or custodian of Tenant or of any of Tenant’s property; an
assignment for the benefit of creditors by Tenant; Tenant’s failure generally to
pay its debts as such debts become due; the making or suffering by Tenant of a
fraudulent transfer under applicable federal or state law; concealment by Tenant
of any of its property in fraud of creditors; or the imposition of a lien
through legal proceedings or distraint upon any of the property of Tenant which
is not discharged or bonded. During any period in which there is a
Guarantor(s) of this Lease, each reference to “Tenant” in this paragraph shall
be deemed to refer to “Guarantor or Tenant” separately.

 

SECTION 22       REMEDIES UPON DEFAULT

 

22.1        Remedies

 

Upon the occurrence of an event of default, Landlord may exercise any one or
more of the remedies set forth in this Section, or any other remedy available
under applicable law, at equity, or contained in this Lease.

 

22.1.1      To the extent permitted by law, Landlord may re-enter and retake
possession of the Premises, without notice, either through self-help, by summary
proceedings, any other applicable action or proceeding, or other means. Landlord
may use the Premises for Landlord’s own purposes or relet it upon any reasonable
terms without prejudice to any other remedies that Landlord may have by reason
of Tenant’s default. None of these actions will be deemed an acceptance of
surrender by Tenant. To the extent permitted by law, and except as expressly
provided in this Lease, Tenant waives the service of any notice of intention to
terminate this Lease or to retake the Premises, and waives service of any demand
for payment of rent or for possession, and of any and ever other notice or
demand required or permitted under applicable law.

 

 

13


 

22.1.2      Landlord at its option may relet the whole or any part of the
Premises, from time to time either in the name of Landlord or otherwise, to such
tenants, for such terms ending before, on, or after the expiration date of the
Term, at such rentals and upon such other conditions (including concessions and
free rent periods) as Landlord, in its sole discretion, may determine to be
appropriate. Landlord shall have no obligation to relet the Premises or any part
and shall not be liable for refusal or failure to relet the Premises, or in the
event of any such reletting, for refusal or failure to collect any rent due upon
such reletting. No such refusal or failure shall operate to relieve Tenant of
any liability under this Lease or otherwise affect Tenant’s liability. If there
is other comparable unleased space in the Project, Landlord shall have no
obligation to attempt to relet the Premises prior to leasing other space in the
Project.

 

22.1.3      Whether or not Landlord retakes possession of or relets the
Premises, Landlord may recover all damages caused by the default (including but
not limited to unpaid rent, attorneys’ fees reasonably incurred, and costs of
reletting). Landlord may sue periodically to recover damages as they accrue
during the remainder of the Term without barring a later action for further
damages. Landlord may at any time bring an action for accrued damages plus
damages for the remaining Term as allowed by law.

 

22.2         Cumulative Remedies

 

The remedies provided for in this Lease are cumulative and in addition to any
other remedy available to Landlord at law or in equity.

 

22.3         Interest on Damages

 

In addition to any other remedies Landlord may have under this Lease, if any
Rents, damages or other sums payable hereunder by Tenant to Landlord are not
paid within five (5) days after their due date the same shall bear interest at a
rate equal to the prime rate established by Wells Fargo Bank (or its successor)
on the due date plus two percent (2%), accruing from the due date to the date of
payment.

 

SECTION 23       CURING TENANT’S DEFAULTS

 

If Tenant shall default in the performance of any of Tenant’s obligations under
this Lease, Landlord, without waiving such default, may (but shall not be
obligated to) perform the same for the account and expense of Tenant, without
notice in a case of emergency, and in any other case only if such default
continues after the expiration of five (5) days from the date Landlord gives
Tenant notice of the default. Tenant agrees to reimburse Landlord upon demand
for any expenses which Landlord may incur in complying with the terms of this
Lease on behalf of Tenant.

 

SECTION 24       BROKER

 

Tenant covenants, warrants and represents that it has not engaged any broker,
agent or finder who would be entitled to any commission or fee in connection
with the negotiation and execution of this Lease except as set forth in the
Summary of Fundamental Provisions attached hereto. Tenant agrees to indemnify
and hold harmless Landlord against and from any claims for any brokerage
commissions and all costs, expenses and liabilities in connection therewith,
including attorneys’ fees and expenses, arising out of any charge or claim for a
commission or fee by any broker, agent or finder on the basis of any agreements
made or alleged to have been made by or on behalf of Tenant. The provisions of
this Section 24 shall not apply to any brokers named on the Summary of
Fundamental Provisions.

 

SECTION 25       NOTICES

 

Any notice or other communication required or permitted to be given by either
party to the other pursuant to this Lease shall be in writing and delivered in
person to the Landlord or Tenant or sent postage prepaid by registered or
certified mail, addressed to the other party at the address set forth in the
Summary of Fundamental Provisions or such other address which may be designated
by a party in writing. Notice shall be considered given and effective on the
date of delivery or, if mailed, on the date of such mailing.

 

 

14


 

SECTION 26       ESTOPPEL CERTIFICATES

 

Each party agrees that at any time requested by the other party, with not less
than ten business (10) days’ prior notice, to execute and deliver to the other a
statement certifying that this Lease is unmodified and in full force and effect
(or if there have been modifications, that the Lease is in full force and effect
as modified and stating the modifications), certifying the dates to which the
Base Rent and Additional Rent have been paid, stating whether or not, to the
best knowledge of the signer, the other party is in default in performance of
any of its obligations under this Lease, and, if so, specifying each such
default of which the signer shall have knowledge, and stating whether or not, to
the best knowledge of the signer, any event has occurred which with the giving
of notice or passage of time, or both, would constitute such a default, and, if
so, specifying each such event; it being intended that any such statement
delivered pursuant hereto shall be deemed a representation and warranty to be
relied upon by the party requesting the certificate and by others with whom such
party may be dealing, regardless of independent investigation. Tenant shall also
include in any such statement such other information concerning this Lease as
Landlord may reasonably request. Within ten days after the Commencement Date,
Tenant shall execute and deliver to Landlord a completed estoppel certificate in
the form attached as Exhibit D.

 

SECTION 27       RELOCATION OF PREMISES

 

If the Premises contain less than 3,000 rentable square feet, Landlord may elect
by notice to Tenant to substitute for the Premises other office space in the
Project (herein called “Substitute Premises”) designated by Landlord; provided
that the Substitute Premises contain at least the same useable square foot area
as the Premises and have a configuration substantially similar to that of the
Premises. Tenant shall vacate and surrender the Premises and shall occupy the
Substitute Premises promptly (and, in any event, not later than fifteen (15)
days after Landlord has substantially completed the work to be performed by
Landlord in the Substitute Premises pursuant to this Section). Base Rent for the
remainder of the Lease term shall be adjusted such that the Base Rent payable by
Tenant per net leasable square foot of the Substitute Premises shall be the same
as that for the Premises. Additional Rent payable for the Substitute Premises
shall be calculated in accordance with Section 4. Landlord shall, at Landlord’s
expense: furnish and install in the Substitute Premises fixtures, equipment,
improvements and appurtenances at least equal in kind and quality to those
contained in the Premises at the time such notice of substitution is given by
Landlord; and promptly reimburse Tenant for any other actual and reasonable
out-of-pocket costs incurred by Tenant in connection with Tenant’s move from the
Premises to the Substitute Premises provided such costs are approved by Landlord
in advance, which approval shall not be unreasonably withheld.

 

SECTION 28       PARKING

 

Tenant shall have the nonexclusive right, in common with others, to use up to
the number of parking spaces listed in the Summary of Fundamental Provisions for
automobile parking. Landlord reserves the right to grant parking rights to other
tenants, to make rules and regulations relating to the use of parking areas,
including reasonable restrictions on parking by tenants and employees, to
designate specific spaces for the use by any tenant, and to change the parking
layout from time to time. Tenant shall not park nor allow the Tenant Related
Parties collectively to park in excess of the number of parking spaces listed in
the Summary of Fundamental Provisions in the Project at any point in time.

 

SECTION 29       MISCELLANEOUS

 

29.1         Entire Agreement

 

All understandings and agreements between the parties are merged in this Lease
and neither party is relying upon any statement or representation not embodied
in this Lease. No agreement shall be effective to change or modify this Lease,
unless such agreement is in writing, refers expressly to this Lease and is
signed by the party against whom enforcement is sought.

 

29.2         Successors and Assigns

 

Except as otherwise expressly provided in this Lease, the obligations of this
Lease bind and benefit the successors and assigns of the parties.

 

 

15


 

29.3         Nonrecourse Lease

 

Tenant shall look only to Landlord’s estate and property in the Land and the
Building (or the proceeds thereof) for the satisfaction of Tenant’s remedies for
the collection of a judgment (or other judicial process) requiring the payment
of money by Landlord in the event of any default by Landlord hereunder, and no
other property or assets of Landlord or its partners or principals, disclosed or
undisclosed, shall be subject to levy, execution or other enforcement procedure
for the satisfaction of Tenant’s remedies under or with respect to this Lease.

 

29.4         Force Majeure

 

The obligations of Tenant hereunder shall in no way be affected, impaired or
excused, nor shall Landlord have any liability whatsoever to Tenant, because:
Landlord is unable to fulfill, or is delayed in fulfilling, any of its
obligations under this Lease by reason of strike, other labor trouble,
governmental preemption of priorities or other controls in connection with a
national or other public emergency or shortages of fuel, supplies or labor
resulting therefrom, or any other cause, whether similar or dissimilar, beyond
Landlord’s reasonable control; or of any failure or defect in the supply,
quantity or character of electricity, water or other utilities furnished to the
Premises, by reason of any requirement, act or omission of the public utility or
others serving the Building with electric energy, oil, gas or water, or for any
other reason whether similar or dissimilar, beyond Landlord’s reasonable
control.

 

29.5         Effect of Failure to Consent

 

If Tenant shall request Landlord’s consent and Landlord shall fail or refuse to
give such consent, Tenant shall not be entitled to any damages for any
withholding by Landlord of its consent, it being intended that Tenant’s sole
remedy shall be an action for specific performance or injunction, and that such
remedy shall be available only in those cases where Landlord has expressly
agreed in writing not unreasonably to withhold its consent or where as a matter
of law Landlord may not unreasonably withhold its consent.

 

29.6         Rules and Regulations

 

Tenant and its employees and agents shall faithfully observe and comply with the
rules and regulations attached to this Lease as Exhibit E and such changes
therein as Landlord may from time to time hereafter make and give notice of to
Tenant (the “Rules and Regulations”). Landlord shall not be liable to Tenant for
violation of the Rules and Regulations by any other tenant or its employees,
agents, invitees or licensees.

 

29.7         Tenant Holdover

 

If, without objection by Landlord, Tenant fails to vacate the Premises after the
Expiration Date of this Lease, or any earlier termination hereof, Tenant shall
at the election of Landlord become a tenant from month to month upon the terms
of this Lease; provided, however that Base Rent shall be adjusted beginning on
the first day after the Expiration Date to be the equal to 110% of the Base Rent
in effect at the expiration of the Lease for the first two (2) months and 200%
of the Base Rent in effect at the expiration of the Lease thereafter.
Notwithstanding anything contained herein to the contrary, Tenant shall be
liable to Landlord for any and all damages caused by such failure to vacate the
Premises after the Expiration Date of this Lease or any earlier termination
hereof, including but not limited to incidental and consequential damages to
Landlord.

 

29.8         Tenant Representations

 

If Tenant is a corporation or other entity, each person executing this Lease on
behalf of Tenant hereby covenants and warrants that Tenant is duly formed and
validly existing under the laws of its state of formation; Tenant has full right
and authority to enter into this Lease and to perform all Tenant’s obligations
hereunder; and each person (and both of the persons if more than one signs)
signing this Lease on behalf of Tenant is duly and validly authorized to do so.

 

 

16


 

29.9         Non-Waiver

 

No provision of this Lease shall be deemed to have been waived by Landlord
unless such waiver is in writing signed by Landlord. Landlord’s waiver of a
breach of any term or condition of this Lease shall not be deemed a waiver of
any subsequent breach. Acceptance of any Rents or other payments shall not be
deemed a waiver of such breach.

 

29.10       Square Footage Calculations Approximate

 

The parties acknowledge and agree that any calculations of square footage in the
Premises and in the Project are approximations. No recalculation of square
footage shall affect the obligation of Tenant under this Lease including,
without limitation, the amount of Base Rent payable by Tenant or the amount of
Tenant’s Proportionate Share of Operating Expenses or the amount of Tenant’s
Proportionate Share of Taxes.

 

29.11       Time

 

Time is of the essence of this Lease.

 

29.12       Late Fees

 

Tenant acknowledges that late payment by Tenant to Landlord of any Rent due
hereunder will cause Landlord to incur costs not contemplated by this Lease, the
exact amount of which will be extremely difficult to ascertain. Such costs may
include, without limitation, processing and accounting charges and late charges
which may be imposed on Landlord under the terms of any Mortgage. Accordingly,
if any Rent payment is not received by Landlord within five days after it is
due, Tenant shall pay to Landlord a late charge equal to ten percent (10%) of
the overdue amount. The parties hereby agree that such late charge represents a
fair and reasonable estimate of the costs incurred by Landlord by reason of the
late payment by Tenant. Acceptance of any late charge by Landlord shall in no
event constitute a waiver of Tenant’s default with respect to the overdue amount
in question, nor prevent Landlord from exercising any of the other rights and
remedies granted hereunder.

 

29.13       Attorneys’ Fees

 

In the event a suit, action, arbitration, or other proceeding of any nature
whatsoever, including without limitation any proceeding under the U.S.
Bankruptcy Code, is instituted, or the services of an attorney are retained, to
interpret or enforce any provision of this Lease or with respect to any dispute
relating to this Lease, the prevailing or non defaulting party shall be entitled
to recover from the losing or defaulting party its attorneys’, paralegals’,
accountants’, and other experts’ fees and all other fees, costs, and expenses
actually incurred and reasonably necessary in connection therewith. In the event
of suit, action, arbitration, or other proceeding, the amount thereof shall be
determined by the judge or arbitrator, shall include fees and expenses incurred
on any appeal or review, and shall be in addition to all other amounts provided
by law.

 

29.14       Quiet Enjoyment

 

So long as Tenant pays all Rents and complies with all of the terms and
conditions of this Lease, Tenant shall peaceably and quietly have, hold and
enjoy the Premises. This covenant shall be binding upon the subsequent
successors in interest of Landlord’s interest in this Lease.

 

29.15       Severability

 

If any portion of this Lease is held to be illegal, invalid or unenforceable
under present or future law effective during the term of this Lease, the
remainder of this Lease shall not be affected thereby.

 

 

17


 

29.16       Incorporation of Exhibits

 

Exhibit A (Floor Plans), Exhibit B (Legal Description of Project), Exhibit C
(Work Agreement), Exhibit D (Estoppel Certificate) and Exhibit E (Rules and
Regulations) are attached to this Lease and by this reference made a part
hereof.

 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this lease as of the
day and year first above written.

 

LANDLORD:

MARK TANASBOURNE LLC,

 

an Oregon limited liability company

 

 

 

By:

Mark Properties Limited Partnership,

 

 

an Oregon limited partnership, Managing Member

 

 

 

 

By:

Mark Management, LLC,

 

 

 

an Oregon limited liability company, General Partner

 

 

 

 

 

 

By:

/s/ M. James Mark

 

 

 

 

M. James Mark, Co-Manager

 

 

 

 

TENANT:

MATHSTAR, a Minnesota corporation

 

 

 

By

/s/ Daniel J. Sweeney

 

 

Its

Chief Operating Officer

 

 

 

Exhibits

 

A: Outline of Premises

A-1: Outline of Expansion Space

B: Legal Description of Land

C: Work Agreement

C-1: Plan

C-2: General Specifications for Tenant Improvements

C-3: Construction Budget Sheet

D: Estoppel Certificate

E: Rules and Regulations

F-1: Monument View 1

F-2: Monument View 2

Addendum

 

 

18


 

 

EXHIBIT “A” TO THAT LEASE DATED JUNE 1, 2005 BY

 

AND BETWEEN MARK. TANASBOURNE L.L.C. AN OREGON

 

LIMITED LIABILITY COMPANY, LANDLORD, AND

 

MATHSTAR. A MINNESOTA CORPORATION, TENANT

 

/s/ JM

  LANDLORD

/s/ DS

  TENANT

 

[g15602kg05i001.jpg]


 

 

EXHIBIT “A” TO THAT LEASE DATED JUNE 1, 2005 BY

 

AND BETWEEN MARK. TANASBOURNE L.L.C. AN OREGON

 

LIMITED LIABILITY COMPANY, LANDLORD, AND

 

MATHSTAR. A MINNESOTA CORPORATION, TENANT

 

/s/ JM

  LANDLORD

/s/ DS

  TENANT

 

[g15602kg05i002.jpg]

 

EXHIBIT B

 

LEGAL DESCRIPTION

 

Situated in the East one-half of Section 25, Township 2 North, Range 1 West, of
the Willamette Meridian, in the City of Hillsboro, County of Washington and
State of Oregon and being a portion of Lots 15 and 16, Plat of TANASBOURNE
CORPORATE CENTER, recorded in Book 49, pages 47-49, Plat Records of said county
and being described as follows:

 

Beginning at the Southwest corner of said Lot 15, said point also being on the
North right-of-way line of N.W. Tanasbourne Drive and running thence North
29°55’47” East, on the West line of said Lot 15 at a distance of 569.73 feet to
a point on the South right-of-way line of the Sunset Highway (US Highway 26);
thence South 49°04’17” East, on said South right-of-way line a distance of
265.21 feet to a point on a non-tangent 2035.98 foot radius curve right; thence
on said curve through a central angle of 06°18’39” (the long chord of which
bears South 53°35’21” East, a distance of 224.13 feet) an arc distance of 224.25
feet to a point on a non-tangent 829.93 foot radius curve right; thence on said
curve through a central angle of 02°15’27” (the long chord of which bears South
47°34’25” East, a distance of 32.70 feet) an arc distance of 32.70 feet to a
point; thence leaving said South right-of-way line and running South 49°31’34”
West, a distance of 275.00 feet; thence South 89°16’17” West, a distance of
32.02 feet to a point on a non-tangent 65.00 foot radius curve left, said point
also being on the North right-of-way line of N.W. Stucki Place; thence on the
North and West right-of-way lines of said N.W. Stucki Place the following
courses: on said curve through a central angle of 150°43’58” (the long chord of
which bears South 78°52’34” West, a distance of 125.78 feet) an arc distance of
171.00 feet to the end thereof and the beginning of a tangent 25.00 foot radius
curve right; thence on said curve through a central angle of 43°45’40” (the long
chord of which bears South 25°23’26” West, a distance of 18.63 feet) an arc
distance of 19.09 feet to the end thereof; thence South 47°16’17” West, a
distance of 122.75 feet to the beginning of a tangent 25.00 foot radius curve
right; thence on said curve through a central angle of 90°00’00” (the long chord
of which bears North 87°43’43” West, a distance of 35.36 feet) an arc distance
of 39.27 feet to a point on the North right-of-way line of N.W. Tanasbourne
Drive; thence on said North right-of-way line the following courses: North
42°43’43” West, a distance of 4.25 feet to the beginning of a tangent 430.00
foot radius curve left; thence on said curve through a central angle of
16°04’39” (the long chord of which bears North 50°46’03” West, a distance of
120.26 feet) an arc distance of 120.66 feet to the end thereof; thence North
58°48’22” West, a distance of 110.44 feet to the point of beginning.

 

TOGETHER WITH:

 

A parcel of land located in the northeast one-quarter of section 25, township 1
north, range 2 west, Willamette meridian, Washington County, Oregon, and being
portions of lots 13 and 14 of “Tanasbourne Corporate Center”, described as
follows:

 

Beginning at the southeast corner of said lot 14; thence along the east line of
said lot north 29° 55’ 47” east 569.72 feet to a point on the south right-of-way
line of sunset highway (highway 26) as established in deed document no.
92017391; thence leaving said lot line along said right-of-way line north 49°
04’ 17” west 55.11 feet to a point on the north line of said lot 14 and the
south right-of-way line of sunset highway (highway 26) as shown on the plat of
“Tanasbourne Corporate Center”, thence along said right-of-way line and the
north lines of lot 14 and lot 13 north 60° 04’ 13” west 501.90 feet; thence
leaving said line south 29° 55’ 47” west 605.84 feet to a point on the south
line of said lot 13 and the north right-of-way line of N.W. Tanasbourne Drive;
thence along said lot line and right-of-way line on a non-tangent curve concave
to the north, the radius point of which bears north 23° 29’ 50” east, having a
radius of 3,970.00 feet, through a central angle of 00° 59’ 50”, an arc length
of 69.10 feet (chord bears south 67° 00’ 05” east 69.10 feet) to a point of
reverse curvature; thence on a curve concave to the south, having a radius of
2,430.00 feet, through a central angle of 08° 41’ 38”, an arc length of 368.72
feet (chord bears south 63° 09’ 11” east 368.37 feet) to the point of beginning.

 


 

EXCEPTING THEREFROM the following described property:

 

A parcel of land located in the northeast one-quarter of section 25, township 1
north, range 2 West, Willamette meridian, Washington County, Oregon and being a
portion of lot 13, “Tanasboume Corporate Center”, described as follows:

 

Beginning at the southeast corner of said lot 13; thence along the east line
north 29° 55’ 47” east 586.25 feet to the northeast corner; thence along the
north line north 60° 04’ 13” west 171.00 feet; thence leaving said line south
29° 55’ 47” west 605.74 feet to a point on the south line of said lot 13 and a
point on the north right-of-way line on N.W. Tanasboume Drive; thence along said
lot line and right-of-way line on a non-tangent curve concave to the north the
radius point of which bears north 23° 29’50” east, having a radius of 3,970.00
feet, through a central angle of 00° 59’ 50”, an arc length of 69.10 feet (chord
bears south 67° 00’ 05” east 69.10 feet) to a point of reverse curvature; thence
on a curve concave to the south, having a radius of 2,430.00 feet, through a
central angel of 02° 25’ 44”, an arc length of 103.02 feet (chord bears south
66° 17’ 08” east 103.01 feet) to the point of beginning.

 


 

EXHIBIT C

 

WORK AGREEMENT

 

SECTION 1        GENERAL

 

Landlord agrees to provide certain improvements in the Premises in accordance
with this Work Agreement. Landlord shall pay for the shell all costs (estimated
at $95,582,25) and up to $178,201.69 (the “T1 Allowance”) towards the cost of
designing and construction the improvements in the Premises pursuant to the
terms as provided in the attached Exhibit C-1 Plans and further described by the
Exhibit C-2 General Outline Specification for Tenant Improvements and Exhibit
C-3 Construction Budget Sheet. of this Work Agreement. All costs, fees, and
expenses including, without limitation, governmental fees and assessments in
connection with the design, permitting, installation, materials, labor, and
construction of the improvements in the Premises in excess of the TI Allowance
shall be paid for by Tenant within twenty (20) days after billing therefore
excluding architectural and planning services provided by Landlord. Throughout
the process of design and construction of the Tenant improvements, Dan Sweeney
(“Tenant’s Construction Representative”) shall be available for onsite and
telephone consultations and decisions as necessary. Tenant’s Construction
Representative’s address is 5900 Green Oak Drive, Minneapolis MN 55343 and his
telephone number is 503-310-2254. Tenant’s Construction Representative shall
have the authority to bind Tenant as to all matters relating to the tenant
improvements.

 

SECTION 2        DESIGN OF TENANT IMPROVEMENTS

 

2.1             Landlord shall retain the services of a space planner or
architect to prepare the necessary drawings, including without limitation Basic
Plans and Working Plans as described below for construction of the tenant
improvements (the “Plans”). The costs, feeds, and expenses incurred in
connection with the Plans shall be deducted from the T1 Allowance.

 

2.2             Within five (5) business days after Landlord delivers to Tenant
a copy of the Basis Plans, Tenant shall either approve the Basic Plans or shall
set out the revisions requested by Tenant to the Basis Plans. Also, Tenant shall
clearly identify and locate on the Basic Plans any equipment requiring special
plumbing or mechanical systems, areas subject to above normal leads, special
openings in the floor, ceiling, or walls, and other major or special features;
and (ii) locations of telephone and electrical receptacles, outlets, and other
items requiring electrical power (for special conditions and equipment, power
requirements, and manufacturer’s model numbers must be included).

 

2.3             Landlord shall review any revisions made to the Basic Plans and
shall, in writing within         business days after receipt, either approve the
revised Basic Plans or reject them, in which ease Landlord shall specify in
reasonable detail the deficiencies in the Basic Plans as submitted. If the Basic
Plans are rejected, Tenant shall resubmit required changes to the Basic Plans as
soon as practicable until Landlord’s approval has been obtained. Following
Landlord’s approval of the Basic Plans, Landlord’s space planner or architect
shall produce full working drawings for construction sufficient to obtain all
necessary permits and with sufficient detail to construct the improvements,
including specifications for every item included thereon (the “Working Plans”).
Landlord shall have the right to stop the design process at any point and
terminate the Lease if it appears to Landlord that the cost; timing, or some
other issues related to the tenant improvements will not be resolved between the
parties.

 

2.4             Tenant shall be responsible for delays and additional costs in
completion of the design and construction of Tenant’s improvements caused by
changes made by Tenant to the attached plans. to the Working Plans after
Landlord delivers them to Tenant or by delays in delivery of special materials
requiring long lead times.

 

SECTION 3        CONSTRUCTION OF TENANT IMPROVEMENTS

 

3.1             Upon completion of the Working Plans and at the request of
Tenant, Landlord and its contractor shall provide to Tenant in writing an
estimate of the cost of improvements to be provided at Tenant’s expense pursuant
to Section 1 of this Work Agreement. Within five days after Tenant’s receipt of
such estimated cost, Tenant

 

 

D-1


 

shall delete any items which Tenant elects not to have constructed and shall
authorize construction of the balance of the improvements. In the absence of
such written authorization, Landlord shall not be obligated to commence work on
the Premises and Tenant shall be responsible for any costs due to any resulting
delay in completion of the Premises. Notwithstanding the provisions of this
Section 3.1, Tenant may request Landlord’s approval to use a contractor other
than Landlord’s for the construction of Tenant’s improvements. Tenant shall
include with any request for such approval a written estimate by Tenant’s
contractor of the cost of the improvements. Landlord shall respond to any
request for such approval within ten days after receipt of the request. If
Landlord approves Tenant’s request to use its own contractor, the work performed
by such contractor shall be in conformance with the provisions of Section 3.4 of
this Work Agreement.

 

3.2             If Landlord’s contractor is to construct Tenant’s improvements,
then prior to commencement of construction of the improvements, Tenant shall
either (i) deposit with Landlord cash in an amount equal to the estimated cost
of the improvements to be installed at Tenant’s expense pursuant to Section 1 of
this Work Agreement, or (ii) provide Landlord with other evidence or assurance,
such as a bond, satisfactory to Landlord of Tenant’s ability to pay the
estimated cost of such improvements. Landlord’s contractor shall then complete
the improvements in accordance with the Working Plans. Any additional amounts
payable by Tenant for the actual cost of the improvements beyond the Improvement
Allowance shall be paid upon acceptance of the Premises by Tenant in accordance
with the terms of the Lease, or upon receipt of the final accounting. If each is
deposited by Tenant as provided above in this Section 3.2, any excess paid by
Tenant over the actual cost of the improvements shall be promptly refunded to
Tenant by Landlord.

 

3.3             If Tenant desires any change to its improvements, Tenant shall
submit a written request for such change to Landlord, together with all plans
and specifications necessary to show and explain changes from the approved
Working Plans. Any such change shall be subject to Landlord’s approval. If
Landlord’s contractor is constructing Tenant’s improvements, Landlord or such
contractor shall notify Tenant in writing of the amount, if any, which will be
charged or credited to Tenant to reflect the cost of such change.

 

SECTION 4        COMPLETION AND INSPECTION

 

4.1            Substantial Completion Date. Landlord shall be deemed to have met
its obligation to substantially complete Landlord’s Work in conformity with the
working drawings for construction upon (a) the issuance by the City of Hillsboro
of a certificate of occupancy or a temporary certificate of occupancy for the
Building (or any comparable approval of Landlord’s work) which does not contain
any condition preventing occupancy and the use of the Building (herein the
“Certificate of Occupancy’), and (b) the issuance by the Architect of a
certificate stating that, except for any then remaining Punchlist Items,
construction of Landlord’s work has been substantially completed according to
the Final Plans and Specifications (herein the “Architect’s Certificate”). The
date upon which substantial completion occurs is herein referred to as the
“Substantial Completion Date.”

 

4.2            Inspection and Creation of Punchlist. Approximately thirty (30)
days prior to the date which Landlord anticipates to be the Substantial
Completion Date, Landlord shall deliver to Tenant written notice of the expected
Substantial Completion Date. Approximately five (5) days prior to the
anticipated Substantial Completion Date, representatives of Landlord and Tenant
shall make a joint inspection of the Building to create an agreed upon list of
items of Landlord’s Work yet to be substantially completed. The items included
in such list are herein referred to as the “Punchlist Items.” If the parties are
unable to agree whether any particular item is to be included as a Punchlist
Item, then the decision of the Architect as to such item shall be binding.

 

4.3            Performance of Punchlist Work; Final Completion. Landlord shall
complete Punchlist Items after the Substantial Completion Date. The existence of
Punchlist Items shall not delay delivery of possession nor the Lease
Commencement Date. Tenant shall be given possession of the Premises upon the
Substantial Completion Date, but Landlord shall continue to have complete access
to the Premises for the purpose of taking any and all steps related to then
remaining Punchlist Items, and Tenant shall cooperate to facilitate such steps.
The obligation of Landlord to perform punchlist work shall be to perform the
same to an industry

 

 

D-2


 

standard level, not to perfection; any disagreement as to whether an item of
punchlist work has been performed to industry standard shall be resolved by the
Architect. If Landlord fails to complete any particular Punchlist Item within
ninety (90) days after written notice front Tenant that the same remains
uncompleted, and if such failure is not due to a cause beyond the reasonable
control of Landlord, then Tenant may perform the necessary correction, in which
event Landlord shall reimburse Tenant for all actual out-of-pocket expenses
incurred in such correction upon deliver by Tenant of substantiation of amount
of such expenses. Landlord shall be deemed to have fully and finally completed
its construction obligations hereunder upon the date (herein the “Final
Completion Date”) that Landlord shall have completed its punchlist obligations.

 

 

D-3


 

 

EXHIBIT “C-1” TO THAT LEASE DATED JUNE 1, 2005 BY

 

AND BETWEEN MARK. TANASBOURNE L.L.C. AN OREGON

 

LIMITED LIABILITY COMPANY, LANDLORD, AND

 

MATHSTAR. A MINNESOTA CORPORATION, TENANT

 

/s/ JM

  LANDLORD

/s/ DS

  TENANT

 

[g15602kg07i001.jpg]

 


 

EXHIBIT C-2



 

SUNSET CENTER AT TANASBOURNE



General Outline Specifications for Tenant Improvements

 

 

Project Description:          Work shall include demising walls to underside of
structure; interior walls to underside of suspended ceiling; general office
finishes including floors, walls doors frames and hardware, suspended acoustic
ceilings; HVAC in offices; wet fire sprinkler system; restroom and plumbing;
electrical and lighting systems.

 

General Requirements:

 

·                  All construction permits are included as part of the
Improvement Cost.

·                  Fire and extended coverage insurance (Builder’s Risk) shall
be provided by Landlord as part of the Improvement Cost.

·                  All work shall be in accordance with the Uniform Building
Code and local jurisdictions.

 

Cabinetry:

 

·                  Cabinets shall be particle-board construction with melamine
faced interiors and plastic laminate at all exposed surfaces. Countertops and
splashes shall be plastic laminate.

·                  Tenant reception counter is 0 allowance.

 

Insulation:

 

·                  3 1/2 “ unfaced batt insulation in demising walls and
ceilings.

 

Door, Frames & Hardware:

 

·                  Interior doors shall be 3’0” x 8’ 10” x 13/4” flush, solid
core (AWI grade Premium) with maple quarter sawn veneer face (AWI Type II) and
pre-finished with clear lacquer.

·                  Interior door frames shall be knock-down metal drywall type
(Timely) 18 ga; primed. Color: Match wall color.

·                  Interior door hardware shall be l 1/2” pr. 4 1/2” butt
hinges; Schlage 625 latchsets and locksets in lever handles, Option 03 chrome
finish; wall stops.

 

Partitions:

 

·                  Interior walls shall be 31/2” metal studs @ 24” o.c. to
underside of suspended ceiling (9’ typical ); one layer of 5/8” drywall on each
side with smooth finish; two coats of latex enamel paint; 4” rubber base.

 

Suspended Ceiling:

 

·                  Suspension system shall be 2’ x 4’ exposed T-bar grid
supported from roof structure. Ceiling tile shall be non- directional, fissured
mineral fiberboard with standard white finish at all offices (Armstrong #733
“Second Look”) at 9’0” above finished floor. Suspension system is included.

 

 

D-4


 

Floor Coverings:

 

Office Carpet:

 

Style:

 

Shaw Design Services V (5A032) or equivalent

Gauge:

 

1/10

Stitches Per Inch:

9.5

Production Yarn Weight:

30 oz./SY

Finished Pile Thickness:

201 inches

Average Density:

5,373 oz./CY

Warranty:

 

10 year Commercial Ltd.

 

Sheet Vinyl:

 

Type:

 

Classic Corlon Sheet Vinyl Flooring

Width:

 

6 Feet

Style:

 

Seagate

Reference Specification:

Grade 1, Class A backing

Gauge:

 

2.16 mm overall/1.27 mm wear/layer

Load Limit:

 

500 psi

Manufacturer:

 

Armstrong “Seagate”

 

·        Sheet vinyl (Armstrong “Seagate”) in Janitors closet.

·        Vinyl cove base; 4” in carpeted areas; 4” in sheet vinyl and VCT areas.

 

 

Painting/Finishing:

 

·                  Interior drywall paint shall be a two coat, one color
application; wood doors to be pre-finished maple quarter sawn veneer with clear
lacquer. Miscellaneous metals receive an enamel finish.

 

 

Window Coverings:

 

·                  Hunter Douglas color 724 Crème de la crème (pearl) Blinds on
any interior relites are not included.

 

Plumbing:

 

·                  Complete and code approved domestic water and sanitary sewer
systems shall be provided.

·                  Plumbing fixtures shall be Kohler (or equal); including
toilet, lavs (in countertops); faucets . Water heater; capacity as required.
Drinking fountain as required by code. All fixtures to meet all applicable ADA
requirements.

 

Fire Protection:

 

·                  Office areas shall have semi-recessed heads with chrome
escutcheons complete per code.

 

Electrical/Exterior, Exit and Emergency Lighting:

 

·                  Exit and emergency lighting shall be provided to meet UBC and
ADA requirements.

 

 

D-5


 

Electrical/Interior Lighting:

 

·                  Office areas shall have 2’ x 4’ florescent “lay-in” Lithonia
18 cell parabolic fixtures. Cost of these fixtures is included in the overall
shell cost.

·                  Light control switching minimum requirements shall be:
offices – one switch on wall near door; conference rooms – two switches on wall
near door; restrooms and lunch rooms – one switch on wall near door; corridors –
two switches.

 

Electrical/Power:

 

·                  Receptacles shall be provided as required by code in all
areas.

·                  Service panel will be a 100 amp, 42 circuit for the floor.

 

Electrical/Telephone & Data:

 

·                  Telephone and/or data outlets shall be wall mounted mud rings
with pull cords only to above the ceiling line. Telephone equipment, signaling
and intercom are not included.

·                  Data and/or computer wiring by Tenant.

 

 

D-6


 

 

EXHIBIT “C-3” TO THAT LEASE DATED JUNE 1, 2005 BY

 

AND BETWEEN MA. TANASBOURNE L.L.C. AN OREGON

 

LIMITED LIABILITY COMPANY, LANDLORD, AND

 

MATHSTAR. A MINNESOTA CORPORATION, TENANT

 

/s/ JM

  LANDLORD

/s/ DS

  TENANT

 

[g15602kg07i002.jpg]

CONSTRUCTION BUDGET SHEET

 

TENANT:

MATH STAR

 

 

 

 

BUILDING:

SUNSET CENTER I

 

 

 

 

SUITE:

2ND FLOOR

 

 

 

 

RSF:

           6,473 SQ. FT.

$28.47 /sq. ft.

 

JOB NO:

 

ESTIMATE DATE:

June 1, 2005

PLAN DATE:

MMP PLAN June 1, 2005

 

 

DESCRIPTION

QUOTE

DESCRIPTION

QUOTE

 

 

 

 

 

 

220 if New walls; Furr out columns (6)

12,210.00

 

 

 

 

 

 

 

 

 

 

126 If Demising walls

3,465.00

 

Paint

3,600.00

 

 

 

 

 

 

 

(10) New doors, frames & hardware

15,000.00

 

 

 

 

 

 

 

 

 

 

Glass entry doors & site Iltes

12,000.00

 

Construction clean up

2,000.00

 

 

 

 

 

 

 

 

 

 

Contingency

10,000.00

 

720 s.y. Carpet, pad, STD, VCT & installation

14,500.00

 

 

 

 

Rubber base

2,000.00

 

Office area secondary ductwork

6,400.00

 

 

 

 

Low pressure ductwork, including grilles:

 

 

Electrical; (2) power poles, (5) floor duplex

23,300.00

 

Small Conference Room Exhaust Fan

1,200.00

 

outlets; (4) power whips @ columns; (121)

 

 

Small Conference Room Exhaust Fan

1,200.00

 

wall duplex outlets; (15) dedicated outlets;

 

 

Small Conference Room Exhaust Fan

1,200.00

 

(13) light switches; (42) telephone/data

 

 

Large Conference Room New Box

3,500.00

 

outlets; HVAC power for 24/7 units

 

 

Break Room New Box

3,500.00

 

 

 

 

Testing Lab New 2-ton 24/7 Split

7,000.00

 

 

 

 

Server Room New 3-ton 24/7 Split

8,000.00

 

Cabinets 24 If U/L p-lam

8,400.00

 

 

 

 

 

 

 

Testing Lab Exhaust System

5,000.00

 

Plumbing; (1) standard sink

2,500.00

 

 

 

 

 

 

 

 

 

 

Window coverings

5,100.00

 

 

 

 

 

 

 

 

 

 

 

 

 

SUB TOTAL #1

151,075.00

 

 

 

 

PERMIT FEE (REIMBURSABLE)

3,100.00

 

 

 

 

OVERHEAD & FEE

23,126.25

 

 

 

 

SUB TOTAL #2

177,301.25

 

 

 

 

ARCHITECT FEE

7,000.00

 

 

 

 

DESIGNER FEE

0.00

 

 

 

 

TOTAL ESTIMATE

184,301,25

 

 

 

CLARIFICATIONS:

Wood base

Add $3,000

 

 

 

 

 

 

 

 

 

 

Excludes: Refrigerator, microwave & coffee maker

 

Excludes: Test benches furniture, equipment racks & V/D cabling. 208 volt is
available to building electrical panel

 

AUTHORIZATION SIGNATURES:

 

MMCC:

 

DATE:

June 1, 2005

 

 

TENANT:

 

DATE:

 

 

 

THIS WORK IS TO BE PAID FOR BY      TENANT

 

 

OWNER

 

  OTHER

 

 

 


 

EXHIBIT D


ESTOPPEL CERTIFICATE

 

Landlord:

 

Mark Tanasbourne LLC, an Oregon limited liability company

 

 

 

 

 

 

Tenant:

 

 

 

 

 

 

 

 

 

Premises:

 

 

, Sunset Center at Tanasboume

 

 

 

 

 

 

 

Area:

 

 

Rentable Sq. Ft.

Lease Date:

 

 

 

 

 

 

 

Lender:

 

 

 

 

 

The undersigned Landlord and Tenant of the above-referenced Lease (the “Lease”)
hereby ratify the Lease and certify to Lender as mortgagee of the real property
of which the premises demised under the Lease (the “Premises”) is a part, as
follows:

 

1.                                 That the term of the Lease commenced
on                                , 19           , Tenant is in full and
complete possession of the Premises demised under the Lease, and Tenant has
commenced full occupancy and use of the Premises, such possession having been
delivered by Landlord and having been accepted by the Tenant.

 

2.                                 That the Lease presently calls for monthly
Base Rent installments of $                   and that Tenant is paying monthly
installments of Base Rent of $                   which commenced (or will
commence) to accrue on the                 day of
                                              , 19         .

 

3.                                 That no advance rental or other payment has
been made in connection with the Lease, except rental for the current month, and
that: (initial one)

 

(  )                                  there is no “free rent” or other
concession under the remaining term of the Lease and the rent has been paid to
and including                           , 19        .

 

(  )                                  there is “free rent” which extends through
                                , 19          , that the first month following
the free rent period has been paid in advance, and no further free rent or
prepaid rent exists throughout the remaining term of the Lease.

 

4.                                 That a security deposit in the amount of
$                      is being held by Landlord, which amount is not subject to
any set-off or reduction or to any increase for interest or other credit due to
Tenant.

 

5.                                 That all obligations and conditions under
said Lease to be performed to date by Landlord or Tenant have been satisfied,
free of defenses and set-offs including construction work in the Premises.

 

6.                                 That the Lease is a valid lease and in full
force and effect and represents the entire agreement between the parties; that
there is no existing default on the part of Landlord or Tenant in any of the
terms and conditions thereof and no event has occurred which, with the passing
of time or giving of notice or both, would constitute an event of default; and
that said Lease has: (initial one)

 

(  )                                  not been amended, modified, supplemented,
extended, renewed or assigned.

 

(  )                                  been amended, modified, supplemented,
extended, renewed or assigned as follows by the following described agreements:

                                                                                                                                                                          

 

 

D-7


 

                                                                                                                                                                          

                                                                                                                                                   .

 

7.                                 That the Lease provides for a primary term of
                                    months; the term of the Lease expires on
the                   day of                                     , 19        ;
and that: (initial one)

 

(  )                                  neither the Lease nor any of the documents
listed above in Paragraph 6 (if any), contain an option for any additional term
or terms,

 

(  )                                  the Lease and/or the documents listed
above in Paragraph 6 contain an option for                               
additional term(s) of                        year(s) and                      
month(s) (each) at a rent to be determined as follows:

                                                                                                                                                                          

                                                                                                                                                                          

                                                                                                                       .

 

8.                                 That Landlord has not rebated, reduced or
waived any amounts due from Tenant under the Lease, either orally or in writing,
nor has a Landlord provided financing for, made loans or advances to, or
invested in the business of Tenant.

 

9.                                 That, to the best of Tenant’s knowledge,
there is no apparent or likely contamination of the Premises by Hazardous
Materials, and Tenant does not use, nor has Tenant disposed of, Hazardous
Materials in violation of Environmental Laws on the real property or the
Premises.

 

10.                           That there are no actions, voluntary or
involuntary, pending against Tenant under the bankruptcy laws of the United
States or any state thereof.

 

11.                           That this certification is made knowing that
Lender is relying upon the representations herein made.

 

LANDLORD:

MARK TANASBOURNE LLC,

 

an Oregon limited liability company

 

 

 

By:

Mark Properties Limited Partnership,

 

 

an Oregon limited partnership, Managing Member

 

 

 

 

 

By:

Mark Management, LLC,

 

 

 

an Oregon limited liability company, General Partner

 

 

 

 

 

 

 

By

 

 

 

 

 

 

M. James Mark, Co-Manager

 

 

 

 

TENANT:

MATHSTAR, a Minnesota corporation

 

 

 

 

 

By

 

 

 

Its

 

 

 

D-8

 

EXHIBIT E

 

RULES AND REGULATIONS

 

1.             The entrances, halls, corridors, stairways, exits, and elevators
shall not be obstructed by any of the tenants or used for any purpose other than
for ingress and egress from their respective premises. The entrances, halls,
corridors, stairways, exits, and elevators are not intended for use by the
general public but for the tenant and its employees, licensees and invitees.
Landlord reserves the right to control and operate the public portions of the
Project and the public facilities as well as facilities furnished for the common
use of the tenants, in such manner as it in its reasonable judgment deems best
for the benefit of the tenants generally. No tenant shall invite to the tenant’s
premises, or permit the visit of, persons in such numbers or under such
conditions as to interfere with the use and enjoyment of any of the plazas,
entrances, corridors, elevators and other facilities of the Project by any other
tenants. Fire exits and stairways are for emergency use only, and they shall not
be used for any other purpose.

 

2.             Landlord may refuse admission to the Building outside of Business
Hours on Business Days (as such terms are defined in the Lease) to any person
not producing identification satisfactory to Landlord. If Landlord issues
identification passes, Tenant shall be responsible for all persons for whom it
issues any such pass and shall be liable to Landlord for all acts or omissions
of such persons.

 

3.             No awnings or other projections shall be attached to the outside
walls of the Building. No curtains, blinds, shades or screens, if any, which are
different from the standards adopted by Landlord for the Building shall be
attached to or hung in any exterior window or door of the premises of any tenant
without the prior written consent of Landlord.

 

4.             No sign, placard, picture, name lettering, advertisement, notice
or object visible from the exterior of any tenant’s premises shall be displayed
in or on the exterior windows or doors, or on the outside of any tenant’s
premises, or at any point inside any tenant’s premises where the same might be
visible outside of such premises, without the prior written consent of Landlord.
Landlord shall adopt and furnish to tenants general guidelines relating to signs
inside the Building. Tenant shall conform to such guidelines. All approved signs
or lettering shall be prepared, printed, affixed, or inscribed at the expense of
the tenant and shall be of a size, color and style acceptable to Landlord.

 

5.             The windows that reflect or admit light and air into the halls,
passageways or other public places in the Building shall not be covered or
obstructed by any tenant, nor shall any bottles, parcels or other articles be
placed on the window sills.

 

6.             No showcases or other articles shall be put in front of or
affixed to any part of the exterior of the Building, nor placed in the halls,
corridors or vestibules.

 

7.             No bicycles, vehicles, animals, fish or birds of any kind shall
be brought into or kept in or about the premises of any tenant or the Building.

 

8.            No noise, including, but not limited to, music or the playing of
musical instruments, recordings, radio or television, which, in the judgment of
Landlord, might disturb other tenants in the Project, shall be made or permitted
by any tenant.

 

9.            No tenant, nor any tenant’s contractors, employees, agents,
visitors, invitees or licensees, shall at any time bring into or keep upon the
premises or the Building any inflammable, combustible, explosive,
environmentally hazardous or otherwise dangerous fluid, chemical or substance.

 

10.          All movement of freight, furniture, packages, boxes, crates or any
other object or matter of any description must take place during such hours and
in such elevators, and in such manner as Landlord or its agent may determine
from time to time. Any labor and engineering costs incurred by Landlord in
connection with any moving herein specified, shall be paid by Tenant to
Landlord, on demand.

 

 

9


 

11.             No tenant shall occupy or permit any portion of its premises to
be occupied as an office for a public stenographer, public word processor,
printer or photocopier. No tenant shall use its premises, or permit any part
thereof to be used, for manufacturing or the sale at retail or auction of
merchandise, goods or property of any kind.

 

12.             Landlord shall have the right to prescribe the weight and
position of safes and other objects of excessive weight, and no safe or other
object whose weight exceeds the lawful load for the area upon which it would
stand shall be brought into or kept upon any tenant’s premises. If, in the
judgment of Landlord, it is necessary to distribute the concentrated weight of
any heavy object, the work involved in such distribution shall be done at the
expense of the tenant and in such manner as Landlord shall determine.

 

13.             Landlord, its contractors, and their respective employees, shall
have the right to use, without charge therefor, all light, power and water in
the premises of any tenant while cleaning or making repairs or alterations in
the premises of such tenant.

 

14.             No premises of any tenant shall be used for lodging or sleeping
or for any immoral or illegal purpose.

 

15.             The requirements of tenants for any services by Landlord will be
attended to only upon prior application to the Landlord. Employees of Landlord
shall not perform any work or do anything outside of their regular duties,
unless under special instructions from Landlord.

 

16.             Canvassing, soliciting and peddling in the Project are
prohibited and each tenant shall cooperate to prevent the same.

 

17.             Each tenant shall store its trash and garbage within its
premises. No material shall be placed in the trash boxes or receptacles if such
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of office building trash and garbage
in the City of Hillsboro without being in violation of any law or ordinance
governing such disposal. All garbage and refuse disposal shall be made only
through entryways and elevators provided for such purposes and at such times as
Landlord shall designate. No tenant shall cause or permit any unusual or
objectionable odors to emanate from its premises which would annoy other tenants
or create a public or private nuisance.

 

18.             No coin vending machine, video game, coin or token operated
amusement device or similar machine shall be used or installed in any tenant’s
premises without Landlord’s prior written consent.

 

19.             No bankruptcy, going out of business, liquidation or other form
of distress sale shall be held on any of tenant’s premises. No advertisement
shall be done by loudspeaker, barkers, flashing lights or displays or other
methods not consistent with the character of a high-quality office building.

 

20.             Nothing shall be done or permitted in any tenant’s premises, and
nothing shall be brought into or kept in any tenant’s premises, which would
impair or interfere with the economic heating, cleaning or other servicing of
the Building or the premises, or the use or enjoyment by any other tenant of any
other premises, nor shall there be installed by any tenant any ventilating, air
conditioning, electrical or other equipment of any kind which, in the reasonable
judgment of Landlord, might cause any such impairment or interference.

 

21.             No acids, vapors or other similar caustic materials shall be
discharged or permitted to be discharged into the waste lines, vents or flues of
the Building other than the vent for hard soldering as provided in the initial
improvements. The water and wash closets and other plumbing fixtures in or
serving any tenant’s premises shall not be used for any purpose other than the
purposes for which they were designed or constructed, and no sweepings, rubbish,
rags, acids or other foreign substances shall be deposited therein. All damages
resulting from any misuse of the fixtures shall be borne by the tenant who, or
whose servants, employees, agents, invitees, visitors or licensees shall have
caused the same.

 

 

10


 

22.             All entrance doors in each tenant’s premises shall be left
locked and all windows shall be left closed by the tenant when the tenant’s
premises are not in use. Entrance doors to the tenant’s premises shall not be
left open at any time. Each tenant, before closing and leaving its premises at
any time, shall turn out all lights.

 

23.             Hand trucks not equipped with rubber tires and side guards shall
not be used within the Building.

 

24.             Window coverings for all windows in each tenant’s premises above
the ground floor shall be lowered as reasonably required because of the position
of the sun, during the operation of the Building air-conditioning system to cool
or ventilate the tenant’s premises.

 

25.             Landlord reserves the right to rescind, modify, alter or waive
any rule or regulation at any time prescribed for the Project when, in its
reasonable judgment, it deems it necessary, desirable or proper for its best
interest and for the best interests of the tenants generally, and no alteration
or waiver of any rule or regulation in favor of one tenant shall operate as an
alteration or waiver in favor of any other tenant. Landlord shall not be
responsible to any tenant for the non-observance or violation by any other
tenant of any of the rules and regulations at any time prescribed for the
Project.

 

26.             Landlord reserves the right to add to, modify or otherwise
change these Rules and Regulations. Such changes shall become effective when
written notice thereof is provided to tenants of the Project.

 

 

11


 

 

EXHIBIT “F-1” TO THAT LEASE DATED JUNE 1, 2005 BY

 

AND BETWEEN MARK. TANASBOURNE L.L.C. AN OREGON

 

LIMITED LIABILITY COMPANY, LANDLORD, AND

 

MATHSTAR. A MINNESOTA CORPORATION, TENANT

 

/s/ JM

  LANDLORD

/s/ DS

  TENANT

 

[g15602kg09i001.jpg]

 


 

 

EXHIBIT “F-2” TO THAT LEASE DATED JUNE 1, 2005 BY

 

AND BETWEEN MARK. TANASBOURNE L.L.C. AN OREGON

 

LIMITED LIABILITY COMPANY, LANDLORD, AND

 

MATHSTAR. A MINNESOTA CORPORATION, TENANT

 

/s/ JM

  LANDLORD

/s/ DS

  TENANT

 

[g15602kg09i002.jpg]

 


 

ADDENDUM TO THE LEASE DATED JUNE 1, 2005 BY AND BETWEEN
SUNSET CENTER, LLC, AN OREGON LIMITED LIABILITY COMPANY, LANDLORD
AND MATHSTAR, A MINNESOTA CORPORATION, TENANT

 

29.17      OPTION TO EXPAND.

 

So long as Tenant is not then in default of the Lease beyond any applicable cure
periods, Tenant shall have a one-time option to expand the Premises (the “Second
Floor Expansion Option”) by adding approximately 2,072 rentable square feet
located on the second floor of the Building as outlined on the attached
Exhibit A-1 ((the “Second Floor Expansion Option”), in accordance with the terms
of this Section 29.17. If Tenant wishes to exercise the Second Floor Expansion
Option, Tenant shall do so by giving Landlord written notice of its exercise of
the Second Floor Expansion Option (the “Second Floor Expansion Notice”) no later
than on June 30, 2006. If Tenant does not give Landlord a written notice
exercising Tenant’s Second Floor Expansion Option, then the Option shall
terminate and shall be of no further force or effect.

 

If Tenant gives Landlord written notice of its exercise of the Second Floor
Expansion Option on or before June 30, 2006, then, effective on the earlier of
(a) the date on which tenant improvements in the Second Floor Expansion Space
are substantially completed or (b) September 1, 2006 (the “Second Floor
Expansion Space Commencement Date”), the Second Floor Expansion Space shall be
added to the Premises. The annual Base Rent for the Second Floor Expansion Space
(the “Second Floor Expansion Space Base Rent”) shall equal the rate per square
foot at the time of the Second Floor Expansion Space Commencement Date, as set
forth in the Summary of Fundamental Provisions, Item #5 of this Lease,
multiplied by 2,072’, and the Second Floor Expansion Space Base Rent shall
increase as set forth in the Summary of Fundamental Provisions, Item #5 of the
Lease. The tenant improvement allowance to be provided by Landlord for the
Second Floor Expansion Space shall equal $23.86 per rentable square foot.

 

Effective on the Second Floor Expansion Space Commencement Date, the following
shall occur: (a) the Second Floor Expansion Space shall be added to the Premises
for the remainder of the Term of the Lease, (b) Base Rent for the Premises shall
be increased by an amount equal to the Second Floor Base Rent determined as
provided in this Section 29.17, and (c) Tenant’s Proportionate Share of
Operating Expenses shall increase proportionately based on the increase in
square footage in the Premises. Subject to the tenant improvement allowance to
be provided by Landlord and Landlord’s obligations regarding common areas
described above in this Section 29.17, Tenant shall lease the Second Floor
Expansion Space in its “as-is” condition as of the Second Floor Expansion Space
Commencement Date. The terms of the work agreement attached as Exhibit C to this
Amendment shall apply to the improvements to the Second Floor Expansion Space
and the use of such tenant improvement allowance as if the Second Floor
Expansion Space were the original Premises leased under this Lease.

 

29.18      RIGHT OF FIRST REFUSAL.

 

During the first eighteen (18) months of the Lease, in the event a third party
is interested in space on the second floor, Landlord agrees to give Tenant prior
written notice. Tenant shall have seventy-two (72) hours to respond to the
notice and to negotiate a lease satisfactory to Landlord, or Landlord may lease
the area to the third party and Tenant shall have no further rights to this
space. The same terms and conditions shall apply to said expansion space
including, but not limited to, the base rental rate and an improvement allowance
equal to $.46 per foot for each month remaining in the lease term effective with
the addition of the additional space to the leased Premises. This Right of First
Refusal shall expire on December 31, 2006.

 

29.19      OPTION TO TERMINATION.

 

Provided Tenant is not in default, Tenant shall have the option to terminate the
Lease effective December 31, 2008 by giving Landlord one hundred-eighty (180)
days prior written notice. Upon said termination, Tenant shall be required to
pay Landlord the unamortized balance of the cost of tenant improvements and all
leasing commissions.

 

 

12


 

The balance shall be computed on the basis of an even payment amortization over
the lease term at 6% annual interest and shall be due and payable on the date
that the termination notice is given to Landlord.

 

 

13


 

 

[g15602kg09i003.jpg]

July 24, 2007

 

 

Jim Cruckshank

MathStar

19075 NW Tanasbourne Drive

Hillsboro, Or 97124

 

Dear Mr. Cruckshank:

 

Reference is made to that certain Lease dated June 1, 2005, and as amended
September 23, 2005 by and between MARK TANASBOURNE LLC, an Oregon limited
liability company, Landlord and MATHSTAR, a Minnesota corporation, Tenant.

 

This letter shall serve as an amendment to said Lease and shall change only the
following terms and conditions:

 

PREMISES:

Effective upon substantial completion of the tenant improvements, Suite 290, an
area of approximately 2,360 rentable square feet, as shown on the attached
Exhibit A (“Second Expansion Premises”) shall be added to the Premises.

 

 

TENANT’S
PROPORTIONATE
SHARE:

Effective upon substantial completion, Tenant’s proportionate share for the
Second Expansion Premises shall be 3.39% with a Base Year of 2007. The
proportionate share for the Total Premises shall be 20.65%.

 

 

BASE MONTHLY
RENTAL:

Effective upon substantial completion of the tenant improvements Base Monthly
Rental for the Second Expansion Premises shall be as follows:

 

 

 

 

Substantial compl – 6/30/08

21.63

$4,253.90/mo.

 

 

7/1/08 – 6/30/09

22.68

$4,460.40/mo.

 

 

7/1/09 – 6/30/10

22.95

$4,513.50/mo.

 

 

7/1/10 – 2/28/11

23.64

$4,649.20/mo.

 

 

3/1/11 – 8/31/11

24.35

$4,788.83/mo.

 

 

LEASE EXTENSION,
SUITES 200 AND 210:

The lease of the existing premises, Suites 200 and 210 shall be extended to
August 31, 2011.

 

 

TENANT
IMPROVEMENTS

Landlord shall improve the leased premises per the attached Exhibit “B”. Any and
all other improvements shall be at the sole cost of the Tenant.

 

 

OPTION TO TERMINATE

There are no further options to terminate.

 

 

111 SOUTHWEST COLUMBIA, SUITE 1380 · PORTLAND, OREGON 97201 · TELEPHONE: (503)
223-9203 FAX: (503) 223-4606 www.melvinmark.com

 

CORE Worldwide Commercial Real Estate Services · Portland · Seattle · San
Francisco · Sacramento · Long Beach · Los Angeles · San Diego · Honolulu ·
Denver
Phoenix · Dallas · Houston · Chicago · New York · Boston · Hartford · Baltimore
· Washington D.C. · Orlando · Atlanta · Toronto · London

 


 

MathStar

July 24, 2007

Page 2

 

All other terms and conditions of said Lease shall remain the same. If the terms
of this Amendment meet with your approval, please sign all copies and return to
us for execution by Mark Tanasbourne LLC, Landlord. We will return one fully
executed copy for each of your files.

 

Thank you.

 

Sincerely,

 

/s/ M. James Mark

 

 

 

 

M. James Mark

Chief Executive Officer
Melvin Mark Companies

 

MARK TANASBOURNE LLC

MATHSTAR, a Minnesota Corporation

an Oregon limited liability company

 

 

 

By:

Mark Properties Limited Partnership

By:

/s/ James W. Cruckshank

 

 

an Oregon limited partnership

 

 

 

Managing Member

Its:

VP Admin/CFO

 

 

 

 

 

By:

Mark Management LLC

 

 

 

an Oregon limited liability company

 

 

 

General Partner

 

 

 

 

 

 

 

By:

/s/ M. James Mark

 

 

 

 

 

M. James Mark

 

 

 

 

Manager

 

 

 


 

MathStar

July 24, 2007

Page 2

 

EXHIBIT A
FLOOR PLAN

 

[g15602kg09i004.jpg]

 


 

MathStar

July 24, 2007

Page 2

EXHIBIT B

CONSTRUCTION BUDGET SHEET

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[g15602kg09i005.jpg]

 

 

 

 

 

 

MELVIN MARK CONSTRUCTION COMPANY

 

 

 

CONSTRUCTION BUDGET SHEET

 

 

 

 

 

 

 

TENANT:

MathStar

 

 

 

 

 

 

 

 

BUILDING:

Sunset Center

 

 

 

SUITE:

# 200

 

 

 

RSF:

 

$35.02/rsf

 

 

 

 

 

 

 

 

JOB NO:

 

 

 

 

 

 

 

 

 

ESTIMATE DATE:

July 16, 2007

 

revised 07/19/07

 

 

PLAN DATE:

July 3, 2007

 

 

 

 

 

 

 

 

DESCRIPTION

QUOTE

DESCRIPTION

  QUOTE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Demo existing reception wall

75.00

 

Furnish & install (29) 2X4 light fixtures:

 

 

 

 

 

 

 

(1) new exit sign, (3) emergency 2X4

 

 

 

 

Demising wall and installation

3,135.00

 

fixtures; (8) 120 volt duplex outlets;

 

 

 

 

New sheetrock partition walls w/ Insulation

6,640.00

 

(4) light switches; (4) power base

 

 

 

 

Exterior shell walls and vapor barrier

1,210.00

 

feeds; (2) floor feeds; (1) power for

 

 

 

 

Carpet protection

105.00

 

card reader; VHV power connection;

 

 

 

 

Pick up and haul materials and clean up

736.00

 

(6) phone/data boxes: fire alarm

 

 

 

 

 

 

 

devices; furnish and install (4) new

 

 

 

 

Furnish and install new doors, frames and

 

 

fluorescent recessed down lights w/

 

 

 

 

relites

7,084.00

 

dimming ballasts & (2) fluorescent

 

 

 

 

 

 

 

dimmer switches

15,698.00

 

 

 

Install building stock ceiling tile and grid

4,486.00

 

 

 

 

 

 

 

 

 

New duct work, temperature sensors;

 

 

 

 

New fire protection sprinklers

3,146.00

 

Install (1) new VHV cooling unit

10,475.00

 

 

 

 

 

 

 

 

 

 

 

Paint walls, doors, frames & relite frames

1,675.00

 

Furnish & install new direct glue

4,713.00

 

 

 

 

 

 

carpet to match existing; floor prep

106.00

 

 

 

(10) exterior & (2) interior mint·blinds

1,560.00

 

 

 

 

 

 

 

 

 

MMC labor

350.00

 

 

 

Furnish & Install new 4” rubber base

427.00

 

Construction clean up

575.00

 

 

 

 

 

 

Contingency

500.00

 

 

 

(THIS IS NOT AN INVOICE)

 

 

 

SUB TOTAL #1

62,696.00

 

 

 

 

 

 

 

 

PERMITS & INSPECTIONS

1,700.00

 

 

 

 

 

 

 

 

OVERHEAD & FEE

9,659.40

 

 

 

 

 

 

 

 

SUB TOTAL #2

74,055.40

 

 

 

 

 

 

 

 

ARCHITECT FEE

1,500.00

 

 

 

 

 

 

 

 

DESIGNER FEE

0.00

 

 

 

 

 

 

 

 

TOTAL ESTIMATED COST

75,555.40

 

 

 

CLARIFICATIONS:

 

 

 

 

 

 

 

 

 

 

 

AUTHORIZATION SIGNATURES:

 

 

 

 

 

 

 

MMCC:

/s/ David W. Zier

 

Date:

 

7/19/07

 

 

 

 

David W. Zier, President

 

 

 

 

 

 

 

 

 

TENANT:

/s/ [ILLEGIBLE]

 

Date:

 

07/19/07

 

 

 

 

 

 

 

 

 

THIS WORK IS TO BE PAID FOR BY:

Tenant

—

 

 

 

 

 

Owner

—

 

 

 

 

 

 

 

 

 

 

 

 

 
